Case 3:15-cv-00675-JBA Document 1097-1 Filed 02/05/19 Page 1 of 62

Exhibit A
eae LI Page 2nBER4i0, 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

NMR E-TAILING LLC

Plaintiff, Index No.:

-against-
VERIFIED COMPLAINT

OAK INVESTMENT PARTNERS, OAK
MANAGEMENT CORPORATION, OAK

INVESTMENT PARTNERS XIII, LP, OAK E-FILING
ASSOCIATES XIII, LLC, ANN HUNTRESS

LAMONT, EDWARD GLASSMEYER,

FREDERIC W. HARMAN, BANDEL CARANO,
IFTIKAR AHMED,

Defendants.

Plaintiff, NMR e-tailing LLC (“Plaintiff’ or “NMR”), by its undersigned counsel, as and
for its Verified Complaint against Oak Investment Partners, Oak Management Corporation
(“Oak Corp.”), Oak Associates XIH, LLC (“Oak Fund GP”), Oak Investment Partners XII, LP
(the “Oak Fund” and collectively with Oak Investment Partners, Oak Corp. and Oak Fund GP,
the “Oak Entities”), Ann Huntress Lamont (“Lamont”), Edward Glassmeyer (“Glassmeyer”),
Bandel Carano (“Carano”), and Fredric Harman (“Harman”) (Lamont, Glassmeyer, Carano, and
Harman, collectively, the “Oak Individual Partners” and with the Oak Entities, the “Oak
Defendants”), and Iftikar Ahmed (“Ahmed” and collectively with the Oak Defendants, the
Defendants”), alleges as follows:

INTRODUCTION
1. This case is brought to recover damages incurred by investors who relied upon

false representations and material omissions made by a General Partner, Managing Member,

1 of 61
Case 3:15-cv-00675-JBA Document 1097-1 Ejiled 02/05/19 Page
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM 9° FBEP 0. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

officer, employee, and agent of the Oak Entities in investing $15 million in NoMoreRack.com,
later rebranded as Choxi.com (“Choxi”).

2. Prior to fleeing the United States as a fugitive in the face of Securities and
Exchange Commission allegations of fraud and insider trading, the Oak Entities’ partner, officer,
employee, and agent, Iftikar “Ifty” Ahmed, was an immigrant from India who, for a time,
appeared to be an American success story. Ahmed, after arriving in the United States, graduated
from Harvard Business School as a Baker scholar, and went on to employment at Goldman
Sachs and Fidelity prior to becoming a general partner at Oak Investment Partners—one of the
oldest venture capital firms in the country.

3. Oak Investment Partners was launched in 1978 and garmered a strong
performance reputation among investors and others in the financial industry, outlasting many
other firms that failed to escape the carnage of the dot-com meltdown in 2000. Oak Investment
Partners shifted its focus around that time to include overseas markets, and to support that
strategy, recruited foreign-born persons, like Ahmed, to gain access to various emerging markets.

4, Oak Investment Partners, its funds, and its partners market themselves as a
partnership using Oak Investment Partners as the name that is highlighted on its website, in press
releases, and in marketing materials. Moreover, the personnel of Oak Investment Partners refer
to themselves openly as partners, including General Partners and Managing Partners, and Ahmed
used the “partnership” term in his discussions with NMR to describe the organization involved in
leading the various transactions with Choxi.

5. Structurally, the Oak Entities operate together under the Oak Investment Partners
umbrella, which utilized various investment professionals as its managing and general partners,

various investment professionals, and at all times relevant, included Ahmed. Included under the

2 of 61
(FILED: NEW YORK COUNTY CLERK LOT Ce TOOLT on eo oy? Page fyPtPfo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

Oak Investment Partners partnership umbrella are the Oak Individual Partners, Oak Corp., the
Oak Fund, the Oak Fund GP, and their affiliates, which in varying degrees provide the
investment vehicles (including the Oak Fund) by way of limited partnerships, the limited liability
companies which act as investment managers of such limited partnerships, and among other
things, provide staffing and additional managerial oversight at a corporate level through Oak
Corp.

6. Through Ahmed, the Oak Entities endorsed and advocated many investment
opportunities, one of which involved online Internet retailer, Choxi. Ahmed, in his capacity as
“General Partner’ of Oak Investment Partners, officer of Oak Corp., and a member of its
investment “team,” was touted by Oak Investment Partners and Oak Corp. on their website and
in press releases as the Oak Entities’ expert in e-commerce—the industry in which Choxi
operated.

7. Specifically, the Oak Defendants represented, in part, that “Ifty Ahmed, General
Partner, joined Oak in Jan 2004 and he. . . focuse[d] on investing across the technology sector
with an active interest in Consumer Internet and Communication Services sectors.” Ahmed’s
portfolio companies at Oak Investment Partners included Attivio, Inc., Circle Financial, Kenet
LLC, Wonga, Choxi, Airespace (acquired by Cisco), GMarket (acquired by eBay), and Kayak
(acquired by Priceline). These e-commerce successes were widely publicized by Oak
Investment Partners and Oak Corp. in the financial and private equity mainstream media,
including Reuters, Fortune, Bloomberg, Forbes, and CNBC, among others.

8. In 2012, Ahmed first became involved with Choxi by leading a round of funding
in which he, together with one of Oak Investment Partners’ portfolio companies, invested. For

strategic reasons, as Ahmed has noted, the Oak Defendants determined not to invest directly in

3 of 61
FILED: NEW YORK COUNTY CLERK 1 : 19 Page Pb P40. 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

   

this initial round of funding in Choxi, but rather, utilized an Oak Investment Partners portfolio
company, on which Ahmed sat as member of the board of directors as a representative of the
Oak Defendants, to purchase and maintain an ownership position in Choxi. Through this
strategy, the Oak Defendants reserved for themselves an “inside track” position for the less-
risky, subsequent round of funding that was to occur the following year. Indeed, Ahmed took a
position on Choxi’s board of directors in connection with the initial Oak Investment Partners
portfolio company’s investment in 2012. In his capacity as a representative and agent of the Oak
Defendants, Ahmed concealed material facts and misrepresented others in connection with the
negotiation, sale, and structure of the 2012 round of funding at Choxi, known as the Series A
stock purchase.

9, As planned, the following year, Ahmed and the Oak Entities led a second round
funding process at Choxi to identify investors to join the Oak Defendants in their commitment to
fund $25 million as part of a Series B share purchase in Choxi. The Series B funding and
subsequent transactions were planned to support the growth trend of Choxi, which was the basis
for the exit strategy for the Oak Defendants, Choxi, and NMR. In this regard, third parties,
including Morgan Stanley, recognized that “[e]xecution of the vision has been breathtaking,” that
“brand awareness [was] rapidly increasing,” and that Choxi had a “maniacal focus on efficiency”
which led to a “profitable business model and hyper revenue growth [which were a] truly unique
combination.”

10. To perpetuate the fraud that began with the Series A transaction, Ahmed
deliberately fended off interested investors in the Series B offering so there would be no
meaningful opposition to the demands he would make to repurchase certain Series A shares that

only he knew would benefit him personally by over ten million dollars. In avoiding an

4 of 61
, 15 -cve _ 1 Ei 19 P
(FILED > NEW PORK COUNTY CumRR TOTS 7 2 0LT oe ot x AGE POE PA, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

institutional or venture fund co-investor that would agree to join Oak Investment Partners in this
second round of funding, Ahmed, on behalf of the Oak Entities, solicited NMR to make an
investment in Choxi Series B shares alongside the Oak Fund.

11. In doing so, Ahmed and the Oak Entities utilized Ahmed’s vast experience and
successes in the Internet retailing space in conjunction with the “Oak” brand, reputation, and
backing, to attract NMR and its members to make a $15 million investment in Choxi, along with
the Oak Fund.

12. Ahmed and the Oak Defendants, in securing NMR’s investment, misrepresented
and concealed, among other things: (i) the true ownership interests of Oak Investment Partners’
portfolio company in Choxi Series A shares, (ii) that Ahmed was personally profiting from the
Series B round of funding by transferring more than $10.8 million to his personal bank account
as part of an alleged required repurchase of Series A shares, (iii) that Oak Investment Partners
had not required the repurchase of Series A shares as a condition of investing in the Series B
transaction as Ahmed had informed representatives of NMR and Choxi, (iv) that Oak Investment
Partners previously required that its portfolio company make a larger investment in Series A at
an earlier valuation as a condition for Ahmed and Oak Investment Partners to continue to be
active with Choxi, (v) that Oak Investment Partners had approved a personal investment by
Ahmed in Choxi, even though he was Oak Investment Partners’ general partner and an officer,
employee, and agent of Oak Investment Partners’ affiliates, when an Oak Investment Partners
portfolio company was simultaneously investing in Choxi, (vi) that Ahmed established deceptive
bank accounts and utilized fraudulent practices with other Oak Investment Partners funds prior to
NMR’s investment, (vii) that Ahmed steered away third party investors that would not allow for

his planned repurchase requirement, and (viii) that Oak Investment Partners and the Oak Entities,

5 of 61
:15-cv- = = l 19 Page
(FILED: NEW? ORK COUNTY CLERK 16/18/2017 05:27 oy 9 {BES A0. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

through the Oak Individual Partners, had approved all transactions that Ahmed and Oak
Investment Partners’ portfolio company were engaged in with Choxi. As a result, NMR
overvalued is investment in the Series B stock.

13. Had Ahmed, or any of the Oak Defendants, disclosed any of this information to
NMR, or had the Oak Defendants exercised reasonable diligence over Ahmed or implemented
adequate internal controls to discover Ahmed’s conduct, NMR would not have invested the $15
million. Moreover, had the Oak Defendants exercised reasonable diligence and supervision over
Ahmed as a general partner, agent, officer, and employee, to the extent they were unaware, they
would have discovered Ahmed’s misrepresentations to NMR representatives and Choxi, as well
his misconduct.

14. Finally, had the true facts been known, NMR would have passed on the
investment because of the zone of risk the company was facing due to Ahmed’s misconduct with
the Series A and Series B transactions. His overvaluing of the business quality of Choxi to NMR
and inducement of the investment for his personal gain by concealing his fraud also caused
NMR’s loss because his misrepresentations and concealments foreseeably led NMR _ into
believing they were investing in a company free of fraud and with a clean capital structure, when
in reality Ahmed, acting as an agent for the Oak Entities, had perpetrated misconduct that
devalued the company and put at risk its ability to pursue its business plan.

15, | Because such acts and omissions constituted a clear violation of Oak Investment
Partners’ and its affiliates’ policies and contractual obligations in the Oak Fund governing
documents with its investors regarding investing in companies in which partners of Oak

Investment Partners have personally invested, Oak Investment Partners could not have co-

6 of 61
-15-cv- = - i 19 Page 8 of 62
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 a US TBR “No. 656450/2017

NYSCEF DOC. NO, 2 RECEIVED NYSCEF: 10/18/2017

invested in Choxi, which would have precluded NMR’s investment. Further, such acts and
omissions as detailed herein, were the direct and proximate cause of economic harm to NMR.

16. Because of Ahmed’s status at Oak Investment Partners as a General Partner,
officer of Oak Corp., and agent to the Oak Entities, and due to the financial benefits he brought
to the Oak Defendants, Ahmed was able to exploit the “trust-based culture” touted by Oak
Investment Partners and clear lack of internal controls and supervision over his practices. In this
regard, Ahmed, as the Oak Entities’ agent and partner, had unchecked power in making
investment, spending, and financial transactions decisions, in large measure because Ahmed was
closing what the Oak Defendants believed to be financially lucrative transactions.

17. In the absence of reasonable oversight and supervision by the Oak Defendants of
Ahmed, and in reasonable reliance on the representations, acts, and omissions of Ahmed acting
as a General Partner of Oak Investment Partners, an officer and employee of Oak Corp., a
Managing Member of Oak Fund GP, and agent, NMR made the co-investment with the Oak
Fund in Choxi.

18. | Not long after Ahmed and the Oak Entities induced NMR into making the $15
million investment in Choxi, Ahmed was arrested for insider trading. His arrest caused the Oak
Defendants belatedly to perform diligence on their partner, employee, and agent, which process
uncovered a tangled web of misrepresentations, gross negligence, self-dealing, and fraud on the
part of Ahmed while he was acting as Oak Investment Partners’ General Partner, an officer of
Oak Corp., a Managing Member of Oak Fund LP, and an agent of the Oak Entities. Only then
did Oak Investment Partners review its internal controls, policies, and procedures, and develop a
plan to “enhance” them. NMR and its representatives were not aware, nor could they have been

aware, of the misconduct alleged herein until, at the very earliest, the date Ahmed was arrested.

7 of 61
FILED NEW GOR CORY CERES OTT OBST oy Page 9 of 62
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

19. In the face of the investigation and resulting lawsuits, Ahmed fled to India. The
Securities and Exchange Commission filed suit against him related to his numerous
transgressions, including those in connection with the Choxi investment, and the government
obtained a freeze on his significant assets. The scandal that started as an unrelated insider
trading allegation has led to the discovery of the acts and omissions of a once-top-tier venture
firm, and its partner, officer, employee, and agent acting on its behalf.

20, NMR lost its entire investment in Choxi, which investment would never have
occurred but for: (i) the false and concealed representations and omissions of Ahmed, acting as a
partner and agent of the Oak Entities, in connection with soliciting, inducing, and securing
NMR’s investment, and/or (ii) the Oak Defendants’ failure to supervise its partner, employee,
and agent. The loss resulted from being induced into investing in Choxi under the terms and
circumstances misrepresented by Ahmed, as agent of the Oak Defendants, as well as from: (i)
Choxi’s inability to secure adequate capital from market participants consistent with the growth
and exit strategies as soon as the fraud was discovered and the Securities and Exchange
Commission filed its complaint against Ahmed to remain a going concern, (ii) Ahmed’s touting
of the health and stability of Choxi’s business and NMR’s likelihood of a significant return on its
investment, knowing that he had engaged in a series of fraudulent acts and other misconduct that
foreseeably undermined both the financial health of Choxi and its future marketability, (iii)
Choxi’s insufficient capital prior to the holiday season in 2013 due to Ahmed’s deceptive
elimination of $10.8 million from an expected capital raise of $40 million that was crucial to
support the strategic and financial growth model for Choxi adopted by the company and its
investors, including NMR, and (iv) Choxi’s inability to close a transaction with a willing

participant due to Ahmed’s tainted and fraudulent negotiation of voting rights for the Series B

8 of 61
-15-cv- - = 19 P
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 eh age 10k Sf. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

participants for his personal gain. All of these circumstances were directly attributable to and
caused by the Defendants’ misconduct in the Series A and Series B transactions, and with respect
to oversight of Ahmed, and each of them caused Choxi to fail and the value of NMR’s
investment to be lost entirely.
JURISDICTION AND VENUE

21. This Court has jurisdiction over the Defendants pursuant to CPLR § 302(a)(1)-(3)
and a written agreement between NMR and the Oak Fund signed by the Oak Fund, Oak Fund
GP, and Ahmed, to which the remaining defendants are closely related with the transaction
underlying the harm. Upon information and belief, the Oak Individual Partners and Oak Entities,
including its agent, Ahmed, transacted business in New York and/or had agents who conducted
substantial business in New York, which included, among other things, attending board meetings
of Choxi and other companies on which Oak Individual Partners sit on Boards of Directors,
attending other business-related meetings, soliciting investments from individuals and entities
that were domiciled and/or headquartered in New York, engaging in contracts governed by New
York law, and entering contracts with residents of New York. Moreover, the conduct giving rise
to Plaintiff’s claims occurred in New York City with the harm occurring in Ohio, the principal
place of business of NMR.

22. Venue is proper in this county pursuant to CPLR § 503(a) and a written
agreement between NMR and the Oak Fund signed by the Oak Fund, Oak Fund GP, and Ahmed,
to which the remaining defendants are closely related. Venue is also proper because much of the

conduct giving rise to Plaintiff's claims occurred in New York City.

9 of 61
FILED NEW YORK COUNTY CLERK LOTS SOLT Otay bit =CV- = = is Page 6
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 BP d baths foo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

THE PARTIES

23. NMR is a Delaware limited liability company with its principal place of business
in Pepper Pike, Ohio. NMR was formed in 2013 by a group of investors solicited by Ahmed and
the Oak Entities for the purpose of, in part, holding, managing, and directing investments in
Choxi. NMR’s principal place of business was located in Ohio where its operations were
undertaken, including but not limited to, the payment of the $15 million Series B investment at
issue in this case. The damages plaintiff incurred took place in Ohio. Dan Harrington is the
managing member of NMR, and Ronak Khichadia is a member of NMR who routinely
communicated with Ahmed regarding the Series A, supplemental Series A, and Series B
transactions, as well as efforts to find additional capital.

24, Choxi was an online retailer offering discount brand name and non-brand name
merchandise, including bed and bath goods, home décor, kitchenware, furniture, watches,
jewelry, apparel, electronics, computers, sporting goods, and designer accessories, among other
products.

25. On November 10, 2016, an involuntary petition for relief was filed against Choxi
under Chapter 7 of title 11 of the United States Code. On December 9, 2016, the United States
Bankruptcy Court for the Southern District of New York entered an order granting Choxi relief
under chapter 11 of the Bankruptcy Code, effective as of December 5, 2016.

26. At all times relevant to this matter, Choxi was a Delaware corporation with its
principal place of business on Park Avenue in New York, New York. Choxi’s books and records
were maintained in New York.

27, Defendant Oak Management Corporation (“Oak Corp.”) is a Delaware

corporation with its principal place of business in Norwalk, Connecticut. Oak Corp. regularly

-10-

10 of 61
FILED: NE RK COUNTY CLERK T -O7 Pp 9 Page 1ehfo. 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

transacts and conducts business in New York. Ahmed was at all times relevant to this Complaint
a Vice President of Oak Corp.

28. Defendant Oak Investment Partners is a partnership by estoppel, consisting of
General Partners and Managing Partners that oversee Oak Corp. and its affiliates. Accordingly,
“Oak Investment Partners” refers herein also to those entities and affiliates doing business as
Oak Investment Partners. Oak Investment Partners has a principal place of business in Norwalk,
Connecticut, and regularly transacts and conducts business in New York. Ahmed became a
General Partner at Oak Investment Partners in 2004, and was a General Partner through his
departure from Oak Investment Partners on May 18, 2015.

29. Oak Investment Partners XIII, LP (“Oak Fund”) is a Delaware limited
partnership. Its general partner is Oak Fund GP. The Oak Fund was a co-purchaser of stock in
Choxi with NMR. The Oak Fund regularly transacts and conducts business in New York, and
was a party to a Series B Preferred Stock Purchase Agreement (the “Series B Agreement”)
governed by New York law and for which New York was an agreed-upon venue for any disputes
arising out of or related to the Series B Agreement.

30. Oak Associates XII, LLC (“Oak Fund GP”) is a Delaware limited liability
company that acts as general partner of the Oak Fund. Ahmed was at all times relevant to this
Complaint a managing member of Oak Fund GP. Oak Fund GP regularly transacts and conducts
business in New York and was a signer of the Stock Purchase Agreement, as general partner of
the Oak Fund.

31. Ann Huntress Lamont is a Managing Partner of Oak Investment Partners, a Vice
President and/or President of Oak Corp., and an Executive Managing Member of Oak Fund GP

at all times relevant to this Complaint. Upon information and belief, Lamont resides in

-ll-

11 of 61
 

: » 656450/2017
NYSCEF DOC. No. 2 RECEIVED NYSCEF: 10/18/2017

 

Greenwich, Connecticut and regularly transacts and conducts business in New York by, among
other things, participating on the board of directors of a company headquartered in New York.

32. Edward Glassmeyer is a Managing Partner of Oak Investment Partners, President
of Oak Corp., and Executive Managing Member of Oak Fund GP. Upon information and belief,
Glassmeyer resides in Darien, Connecticut and regularly transacts and conducts business in New
York by, among other things, participating on the board of directors of a company headquartered
in New York,

33. Frederic Harman is a Managing Partner of Oak Investment Partners, Chairman of
Oak Corp., and Executive Managing Member of Oak Fund GP. Upon information and belief,
Harman works and resides in Palo Alto, California and regularly transacts and conducts business
in New York by, among other things, participating on the board of directors of a company in
New York.

34. | Bandel Carano is a Managing Partner of Oak Investment Partners, officer of Oak
Corp., and Executive Managing Member of Oak Fund GP. Upon information and belief, Carano
works and resides in Palo Alto, California and regularly transacts and conducts business in New
York by, among other things, participating on the board of directors of a company headquartered
in New York.

35. Iftikar Ahmed was a General Partner of Oak Investment Partners, a Vice
President of Oak Corp., and Managing Member of Oak Fund GP. Ahmed, a native of Assam,
India, is currently domiciled in India, having fled there on or about May 16, 2015, following his
arrest. Ahmed sat on Choxi’s Board of Directors, attended Board meetings in New York,
attended meetings with representatives of NMR in New York, and signed the Stock Purchase

Agreement in his capacity as Managing Member of Oak Fund GP, the general partner of the Oak

-12-

12 of 61
Case 2:15-cv-00 9 Page 14
(FILED: NEW YORK COUNTY CLERK Toys OTT ee 27 Pe ge 14.8 fo, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

Fund. Ahmed commenced his employment at Oak Investment Partners in 2004. While at Oak
Investment Partners, Ahmed was responsible for, among other things, identifying companies,
such as Choxi, in which Oak Investment Partners funds might invest, recommending
investments, and negotiating the terms of investments.
FACTS COMMON TO ALL COUNTS
Nomorerack.com and Choxi.com

36. | Choxi was an e-commerce retailer—specifically, an online shopping platform that
specialized in diverse items including apparel, beauty, electronics, home goods, shoes, handbags,
luggage, watches, fragrance and more. The company was founded in November 2010 (then
known as NoMoreRack.com) by Deepak Agarwal (“Agarwal”), who was Choxi’s chief
executive officer and a member of its board of directors. Choxi’s reported sales exploded from
$9 million in 2011 to $340 million in 2013.

37. In or about 2010, Khichadia met Ahmed and learned that Ahmed was a venture
capitalist employed by Oak Investment Partners who had been very successful in the e-
commerce sector.

38. In or around 2011, Agarwal, whom was also known by Khichadia through a
shared business contact, was soliciting investments for his e-commerce business venture, Choxi.
Khichadia introduced Agarwal to Oak Investment Partners and Ahmed.

The Series A Round of Funding

39. Not long thereafter, Ahmed and Agarwal put together an equity raise for Choxi in
the form of an issuance of Series A Redeemable Convertible Preferred Stock. The $12 million
Series A investment was led by Ahmed and a pan-Asian e-commerce leader and Oak Investment

Partners portfolio company, Giosis Holdings, Incorporated (“Giosis”), Ahmed was responsible

-13-

13 of 61
FILED NEW PORK COUNTY CLERK LOVEE BOTT Ono pM” Page 15 of 62
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PB INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

for identifying and negotiating the portfolio company’s investment in Choxi. This investment by
Oak Investment Partners’ portfolio company was approved by Oak Investment Partners in the
amount of $150,000, which was transferred by wire from Giosis’s Fidelity bank account ending
in number x6852 on or about November 13, 2012.

40. This investment by Oak Investment Partners, utilizing one of its portfolio
companies, allowed Oak Investment Partners to have access to Choxi information so that Oak
Investment Partners could be better informed for purposes of the planned Series B investment,
which has been referred to by Lamont as an “inside track to co-invest.” Thus, Oak Investment
Partners became a de facto insider without risking an investment directly from one of its own
funds,

Al, Oak Investment Partners’ involvement and lead, through its agents Ahmed and
Oak Investment Partners’ counsel, was strategically planned to allow for Oak Investment
Partners to follow the progress of Choxi and to lead or invest in the planned Series B round of
funding.

42. As part of Oak Investment Partners’ investment in Giosis, Ahmed held a seat on
its board of directors, and in connection with Giosis’s Series A investment and Oak Investment
Partners’ planned Series B investment in Choxi, Ahmed joined Choxi’s board of directors
without contest from the Oak Individual Partners. Ahmed’s joining of Choxi’s board of directors
was widely publicized and reported at the time, including by BusinessWire.

43. Ahmed and Oak Investment Partners utilized Oak Investment Partners’ long-time
legal counsel to draft, document, and manage the Series A investment transaction documents in
light of Giosis’s involvement. Oak Investment Partners’ counsel coordinated with personnel at

Oak Investment Partners with respect to the transaction and reviewed Oak Investment Partners’

-14-

14 of 61
Se 3:15-cv-00675-JBA Document 1097-1 Filed 02/05/19 Page 16 of 62
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM NDEX NO, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

fund documents to ensure that the investment by its portfolio company and the addition of an
Oak Investment Partners general partner, Ahmed, to the Choxi board of directors was acceptable
from a compliance standpoint.

44, In addition to the investment by Oak Investment Partners’ portfolio company,
Giosis, in Choxi, I-Cubed Domains, LLC also invested $2 million as part of the Series A
funding. Allegedly unbeknownst to the Oak Defendants, I-Cubed Domains, LLC was a
company in which Ahmed held an interest personally. Prior to the Series B investment in
October 2013, Khichadia asked Ahmed expressly if he was allowed to be invested personally in
the transaction along with Oak Investment Partners’ portfolio company, Giosis, and Ahmed
confirmed in or about October and November 2012, that he was permitted to do so and it
presented no conflict of interest or compliance concerns.

45. Ahmed solicited other investors, in addition to himself and Giosis, to complete the
Series A round. Because Ahmed, a general partner at Oak Investment Partners with significant
experience in the Internet retail industry had joined Choxi’s board, and further because Oak
Investment Partners led the investment through its counsel, participated in the investment
through its portfolio company, and planned to participate in the Series B round of funding, other
investors, including Harrington, Khichadia, and other members of NMR agreed to invest and
fund the balance of the Series A offering.

46. | The Series A round was completed and closed on November 13, 2012.

47, Oak Investment Partners’ personnel continued to have direct involvement in
Choxi. David Black, a senior partner at Oak Investment Partners who specialized in technology
companies, assisted Choxi with various issues well before Oak Investment Partners’ direct

investment in the Series B round of funding through the Oak Fund. Glassmeyer was also

-15-

15 of 61
Case 3:15-cv-00675-JBA Document 1097-1 Filed 02/05/19 Page 1¢ of 62
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

involved in Choxi-sponsored social events and attended, among other things, a New Year’s

celebration organized by Choxi in December 2013.

48. Other than Agarwal, none of the non-Giosis Series A investors had experience in
e-commerce,
49,  Ahmed’s and Oak Investment Partners’ involvement in Choxi’s ownership and

governing board was of paramount importance to the non-Giosis investors in deciding whether to
invest in Choxi, particularly because of their well-publicized successes and significant
experience in the e-commerce industry, including Ahmed’s involvement in the growth and sale
of Gmarket, a Korean e-tailer, to eBay, and his leadership of a deal on behalf of Oak Investment
Partners and its investors whereby Kayak was sold to Priceline.

50. In this regard, on November 15, 2012, Ahmed introduced Agarwal to the CEO of
Giosis and told the Giosis CEO that Oak Investment Partners invested in Choxi the prior week
and that he would appreciate it if he would take Agarwal’s telephone calls and emails if he ever
needs help or guidance. Ahmed also confirmed on November 1, 2012, to Agarwal and
Khichadia that once the Series A funding was closed, he would “start working closely” with the
company and that he could “help with technology and business strategies and business models.”

51. | Ahmed also suggested that the investments could be the “swan song of [their]
respective profession and personal lives . .. ,” meaning that the return on an investment in Choxi
could generate such enormous wealth that the investors could retire on their earnings. To stress
the importance of keeping Ahmed involved in Choxi, Ahmed’s Kayak deal with Priceline was
announced on November 8, 2012, and the next day, he informed Khichadia and others that he
believed he could “achieve more/bigger with [Choxi].” This sentiment was repeated to

Khichadia and Harrington, as representatives of NMR, leading up to its Series B investment.

-16-

16 of 61
3:15-cv-00675-JBA Document 1097-1 Filed 02/05/19 Page 18 of 62
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM DEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

The Additional Series A Investment

52. Within days following the November 13, 2012 close of the Series A transaction,
and in the midst of successful holiday sales as reported to Ahmed and other Series A investors by
Choxi, Ahmed told the Series A investors, including Khichadia, that Oak Investment Partners
informed him that in order for Ahmed to stay on Choxi’s board of directors and for him and Oak
Investment Partners to stay actively involved with Choxi, Oak Investment Partners would need
to increase its interest in Choxi by having its portfolio company, Giosis, increase its prior
investment by $2 million.

53. | A stockholder consent was circulated on November 27, 2012, seeking approval of
this new transaction to keep Ahmed on the board “given [his] background/expertise and ability to
make [Choxi] a powerhouse in the ecommerce field.” Legal counsel for the Oak Entities
arranged for and obtained signatures on the stockholder and board of directors’ consent for the
supplemental Series A investment from Oak Investment Partners’ portfolio company, Giosis, as
well as from Ahmed.

54, Ahmed also informed the Series A investors, including Khichadia, at that time
that the increased investment by Oak Investment Partners’ portfolio company, Giosis, had to be
at the same valuation level as the original investment in the Series A stock. This was likely
because a new valuation, even just two weeks later, would have been materially higher in light of
Choxi’s subsequent successful holiday sales. By using the prior valuation of the Series A
transaction, Ahmed and Oak Investment Partners’ portfolio company, Giosis, would reap an
immediate benefit from the purchase of additional Series A shares.

55. The non-Giosis Series A investors group reasonably relied upon and acceded to

Ahmed’s and Oak Investment Partners’ demand for this additional $2 million investment

-17-

17 of 61
(FILED NEW PSR COUNTY CEERK LOsTB OOLT OM OT OM Page 19 of 62
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

because of the goal to have both Oak Investment Partners and Ahmed with “skin in the game,”
together with their desire for Ahmed to continue on Choxi’s board in light of his and Oak
Investment Partners’ expertise in e-commerce, recognizing they had no experience with e-
commerce companies. Given the time that Ahmed committed to Choxi and his plans for being
closely involved going forward, the demand for a larger holding of the Series A shares appeared
reasonable.

56. Moreover, the non-Giosis Series A investors, including Khichadia and
Harrington, wanted to ensure that Ahmed and the Oak Defendants remained motivated to create
success for Choxi, which would, in turn, accrue to their benefit.

57, In reality, unbeknownst to the Series A investors, Ahmed falsely represented the
true facts relating to the purchase of the additional $2 million of Series A shares. In fact, Oak
Investment Partners’ portfolio company, Giosis, was unaware of, and did not approve, the
additional $2 million investment.

58. Instead, Ahmed secretly opened an account in Giosis’ name at Fidelity in 2012,
from which he made both the $150,000 and $2 million investments. Only the $150,000
investment had been authorized by Giosis.

59. After Giosis learned of the unauthorized $2 million purchase of Series A shares in
late 2012 and confronted Ahmed, Ahmed claimed to Giosis that the wiring of the $2 million
from the Fidelity account had been a “mistake” and that he would “take full responsibility” by
personally purchasing the shares, which he did on or about June 21, 2013. This conversation
was unknown to the NMR representatives at the time.

60. Ahmed secretly paid $2 million back to Giosis directly; but, he did not disclose

that to NMR or Choxi, and did not disclose to Giosis that by the time he paid the $2 million back

-18-

18 of 61
-15-cy- = = | 19 Page 6
(FILED: NEW YORK COUNTY CLERK CTBT 05:27 ar g atk fio. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

in June 2013, Choxi’s business had grown substantially and the $2 million investment Ahmed
had fraudulently overseen was then worth more than $10 million.

61. |Ahmed-also never revealed to Giosis that he kept the stock, which appeared as
being owned by Giosis on the Choxi stock register.

62. By the year end 2012, Choxi had approximately $100 million in revenue. The
combination of the growth in value and Ahmed’s need to further conceal his prior actions caused
Ahmed to launch efforts to sell the Choxi Series A shares he purchased with Giosis’ money back
to Choxi—or someone else, That opportunity arose with the upcoming Series B round of
funding, and Ahmed capitalized on it.

The Series B Financing

63. It was well understood at the time of the Series A funding that there would be a
Series B round of funding involving Oak Investment Partners. By the fail of 2013, Choxi was
performing well and was attracting outside investment interest from global top tier venture
capital firms such as Accel Partners, Bain Capital Ventures, and Bessemer Venture Partners.
Ahmed continued to tout his ability to grow Choxi and return a significant profit for its investors.

64. NMR did not intend to invest in the Series B Redeemable Convertible Preferred
Stock equity raise because its members were not initially interested in investing at a higher
valuation than their investment in the Series A shares given the company’s rapid growth.
Instead, the NMR members’ strategy was to get in an ownership position early at a lower
valuation, which they did through the Series A purchase, and allow subsequent investors in a
Series B and Series C stock purchase to carry their initial investment through increased growth

towards an acquisition or IPO.

-19-

19 of 61
3:15-cv- - - | 19 Page 6
(FILED: NEW YORK COUNTY CLERK toes 72017 05:27 Op Ge Fanek Vo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF:

65. Strong interest was also expressed by the Oak Individual Partners to Ahmed to

“win” the deal and secure the Series B investment for the Oak Entities.

66. Ahmed, as a general partner of Oak Investment Partners, was the Oak Entities’
lead on the transaction for the Series B investors. According to Oak Investment Partners’ COO,
Ames, Ahmed was “responsible for identifying and negotiating the terms of investments that an
Oak Fund [XIII] made in [Choxi], an e-commerce business based in the United States.” Because
of his prior involvement with certain members of NMR and his experience with e-commerce,
capital raises, and Choxi, and further because of his agreement to take lead on the negotiations
with Choxi for all Series B investors, NMR placed its trust and confidence in Ahmed and the
Oak Entities to lead the capital raise for the Series B transaction.

67. Consistent with Ahmed’s role as the lead for investors in the Series B
negotiations, Ahmed temporarily resigned from his position on the Choxi board of directors so
he could negotiate on behalf of the Series B investors.

68. As the lead on the Series B transaction, Ahmed, with Choxi’s agreement,
arranged for the hiring of Morgan Stanley in or about March 2013, as its exclusive placement
agent for the purpose of finding an additional investor to supplement the Oak Entities’
investment, for a total aggregate funding of $50 million.

69. Ahmed spoke with Accel Partners, who was an investor in the Kayak deal with
Oak Investment Partners, and Oak Investment Partners and Accel were planning on investing
$25 million each in Choxi. Ahmed and Oak Investment Partners also worked with Accel from
their investment in Wonga.com. Only Ahmed, on behalf of the Oak Defendants, had

communications with potential Series B private equity venture investors.

-20-

20 of 61

10/18/2017
SFCLED NEW PGR COUNTS OPER Toya peta Oey ae Page 22 of 62
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

70. After Morgan Stanley identified certain concerns regarding Agarwal’s
background and prior business, Morgan Stanley declined to continue its efforts in seeking a co-
investor for the Oak Entities’ in the Series B funding.

71. Subsequent to Morgan Stanley’s withdrawal, a few venture firms were contacted
directly in or about October 2013, including Bain Ventures and General Atlantic. As the lead,
Ahmed conducted a telephonic meeting with General Atlantic, and later represented in June
2013, to Choxi and its Series A investors, including Khichadia, that he spoke with General
Atlantic about his views of: (1) Choxi’s management; (2) Agarwal’s background; and (3)
Choxi’s business prospects, and that General Atlantic passed on the deal.

72. Choxi later ultimately received letters of intent from: (1) Bessemer Ventures; (2)
Battery Ventures; and (3) Accel Partners. Rather than negotiating with the three entities, Ahmed
unilaterally steered the transaction discussion to Accel Partners.

73. Accel Partners signed a term sheet in or about June 2013 that valued Choxi at a 5x
multiple over the Series A valuation, and provided that Accel and Oak Investment Partners
would each invest $25 million. Significantly, the term sheet did not allow for any direct
secondary purchases (i.e., the previous investors, including Ahmed and Oak Investment Partners’
portfolio company, Giosis, could not sell their existing stakes as part of the deal). The Accel
Partners term sheets also did not provide for board control for Agarwal.

74. Accel Partners’ due diligence appeared to proceed smoothly, but when the process
was over, Ahmed informed the Series A investors, including representatives of NMR, that
Agarwal’s background again became an issue and Accel decided to pass on the deal. NMR

believes that Ahmed engineered Accel Partners’ decision to pass on the deal because the term

-21-

21 of 61
Case 3:15-cv-00675-JBA Document 109 dO2/05/19 Pade 6
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM. Ge ARP fo, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

sheet did not include any provision for direct secondary purchases, which would have prevented
Ahmed from selling the Series A shares he purchased with misappropriated monies from Giosis.

75. After the Accel discussions ended, Ahmed immediately approached NMR
members to solicit an investment from NMR. This solicitation dated back to June 14, 2013,
when Ahmed first solicited certain members of NMR who were Series A holders by
“encourage[ing] each .. . to please consider taking the maximum of this financing round... .”
In connection with his solicitation of NMR, he reiterated to Khichadia and NMR in June 2013
and thereafter until the closing on the Series B transaction that based on his experience and
expertise in the market, and his involvement with Choxi, Choxi would provide returns greater
than his prior Kayak/Priceline deal.

76. With traditional outside venture firms pushed aside by Ahmed, he needed to
induce NMR to invest so that he could have his opportunity to cause his Series A shares believed
to be owned by Giosis to be purchased with funds from the Series B transaction.

77. Without the Series B transaction funded by the Oak Entities and NMR, Ahmed
could not have furthered his fraud.

78. At the same time, on June 18, 2013, Ahmed touted a potential initial public
offering for Choxi that he was “ready to spend significant time on... .”

79. Harrington, Khichadia, and others were also told repeatedly in August and
September 2013 that Oak Investment Partners would still participate in the transaction for the
$25 million amount at the same valuation as the Accel deal, but: (1) Choxi would have to re-
purchase Giosis’ shares (which, in actuality, Ahmed owned) because Oak Investment Partners

had a policy prohibiting it from investing in Choxi at a different valuation level than its portfolio

company had; and (2) the Oak Individual Partners required NMR to invest $15 million.

-22-

22 of 61
GEEED TONER TOR COONS CER Ta pe eee Page 6
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P ge 24th fo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

80. In no uncertain terms, Ahmed told Cliff Schneider at Choxi and Khichadia with
NMR, on or about September 2013, that the Series B deal would not happen with the Oak
Entities unless the re-purchase of the “Giosis” shares took place at the closing on the Series B
shares at the current Series B valuation.

81. Ahmed repeatedly insisted that the Series B transaction would not close without
an agreement that Choxi would re-purchase the “Giosis” shares (which, in actuality, Ahmed
owned) despite his knowledge that Choxi was unwilling to permit such a repurchase. Indeed, on
August 13, 2013, Khichadia specifically notified Ahmed by e-mail that Choxi wanted to delay
“buying back Giosis shares” as Choxi required a higher level of “capital in the company before
the start of the [2013] holiday season.”

82. Recognizing that the only way for him to cash out on the fraudulent “Giosis”
buyback scheme that he had engineered was to overcome Choxi’s reticence to allow for such a
buyback, Ahmed set about a strategy to achieve his goal. Having been placed by the Oak
Entities and NMR in the role of lead negotiator on the Series B transaction, and having been
placed, given his specialized expertise in such e-commerce private equity transactions, in a
position of trust and confidence vis-a-vis NMR, Ahmed took advantage of his lead negotiator
role and proceeded with a plan to manipulate NMR.

83. To accomplish this plan, Ahmed acted as the sole negotiator with Choxi and
potential investors, and thereby controlled both the flow of information provided to NMR and
the terms of any Series B investment from June 2013 through October 18, 2013. Indeed, Anmed
excluded representatives of NMR from direct communications with potential Series B investors.

84. First, in September 2013, Ahmed informed Choxi, Khichadia, and Harrington that

the “Giosis” shares had to be re-purchased by Choxi at the Series B price because the Oak

-23-

23 of 61
1 Bay. - - 19 P
(FILED: NEW YORK COUNTY CLERK TOTS 7 S017 05:27 oh age FRPKEko. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

Entities were leading the round of funding and Giosis could therefore not remain as a
shareholder because as an Oak Investment Partners portfolio company, Oak Investment Partners
would hold positions in two different series, with two different valuations, and potentially
conflicting rights.

85. Thus, Ahmed instructed that the re-purchase of the “Giosis” shares had to be
made at the closing on the Series B round and at the Series B price. Upon information and
belief, Oak Investment Partners did not have any such policy as Ahmed had represented.
Moreover, Oak Investment Partners did not require an additional $15 million investment—
ultimately made by NMR.

86. Ahmed then represented at the same time in or about September 2013 to
Khichadia at NMR that Ahmed’s partners at Oak Investment Partners would not invest in Choxi
through the Oak Entities without ordinary and customary control rights within a voting
agreement that would serve to protect investors in the event that Choxi’s management engaged in
acts detrimental to the company.

87. Additionally, both NMR and the Oak Entities required board control following
the closing of the Series B transaction in order to protect their investments. Specifically, in an e-
mail to Khichadia on September 14, 2013, Ahmed notified Khichadia that he could not “even go
to my partnership” without the voting-right provision. Further, Ahmed advised Khichadia that
this protection was a “cornerstone” of going forward with a Series B transaction and, thus, was a
“non-negotiable issue for us.”

88. In actuality, and unknown to NMR, Ahmed was indeed willing to sacrifice the
voting protections that he told NMR were “non-negotiable” in exchange for achieving the ability

to cash out his personal interest by obtaining the right to proceed with a buyback agreement for

-24-

24 of 61
“15-cv- = = 9 Page 6
(FILED: NEW YORK COUNTY CLERK REILLY 05:27 au 9¢ 26S fo, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

the “Giosis” shares. Knowing that Choxi would not go forward with the Series B investment
with the voting-right protections that accrued to the benefit of NMR, Ahmed unilaterally
surrendered those protections in his capacity as lead negotiator without seeking consent in
advance from NMR in order to ensure that the transaction would proceed to closing, and that he
would benefit from the fraud associated with the “Giosis” buyback that he had engineered.

89. In addition to eliminating the standard voting-right protections because his
personal gain was at risk, on October 17, 2013, just hours prior to closing, Ahmed instructed
NMR that, in order for the deal to proceed to closing, NUR would have to cede board control.

90. On October 18, 2013, the Oak Fund invested $25 million directly in Choxi, in the
$40 million Series B funding round, a transaction unanimously approved by the four Oak
Investment Partners Managing Partners.

91. The Oak Fund bought newly issued Series B Preferred Shares at $4.466 per share
(which translated to an approximate $332 million equity value for Choxi). NMR was induced to
invest $15 million alongside the Oak Fund in complete reasonable reliance on the representations
of, and concealment of material facts by, Ahmed and the Oak Entities, the disclosure of which
would have caused NMR to not invest due to the materiality of the falsehoods and concealments
in analyzing its investment.

92. The Series B Preferred Stock Purchase Agreement was signed by Ahmed as
managing member of Oak Fund GP, serving as general partner of the Oak Fund. As with the
Series A transaction, Oak Investment Partners’ outside legal counsel acted as Series B counsel.

93. Just days prior to the closing of the Series B transaction in October 2013, Ahmed

opened a bank account at Bank of America in the name of Giosis.

-25-

25 of 61
Case 3:15-cv-00675-JBA_ Document 1097-1 Filed 02/05/19 Page 20 of 62

 

(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM DEX NO, 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017
94. Based on a flow of funds memorandum generated by the Oak Entities’ legal

counsel, from the combined Oak Fund and NMR contributions, $10,896,193.59 was used to
repurchase the “Giosis” Series A shares (approximately $8.7 million more than the original
purchase price less than a year earlier) by sending the funds to “Giosis Holdings.”

95. The money paid by Choxi to Giosis was transferred to the Giosis account that
Giosis was unaware of and that belonged to, and was controlled by, Ahmed. After he received
the funds in his account at Bank of America, Ahmed transferred the funds into a joint bank
account that he held with his wife.

96.  Asaresult, without the knowledge and approval of NMR, Ahmed personally took
$10.896 million from the Series B transaction.

97. The Repurchase Agreement was signed by Ahmed as follows: “Giosis Holdings
(Attn. Iftikar Ahmed, Director) c/o Oak Investment Partners, 3 Pickwick Plaza, Suite 302,
Greenwich CT 06830 Email: iahmed@oakvc.com.”

98. At the time of the Series B closing, Ahmed did not disclose, and the Oak
Defendants were unaware (having not done basic diligence) that Ahmed personally owned stock
through I-Cubed Domains, LLC or that he owned stock through the sham Giosis transaction.

99. Leading up to the Series B transaction, Ahmed disclosed on June 17, 2013, to Oak
Investment Partners’ COO, Grace Ames, that he had “NO personal investment or any direct
beneficial interest or investment in” Choxi, The Oak Defendants failed to ask Ahmed to clarify
whether he had any indirect ownership in Choxi, or make any attempt to determine the identity
of the investors in the Series A and Series B transactions.

100. Each Oak Investment Partners fund is contractually prohibited in the Oak Fund

governing documents from investing in the securities of any entity in which any of the Managing

- 26 -

26 of 61
Case 3:15-cv-00675-JBA_ D 0 19 Page 28 of 62
(FILED: NEW YORK COUNTY CLERK ToiB/2OT7 05:27 a INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

Members of its general partner, including Ahmed, have, or had within the preceding ninety days,
an investment or other material financial interest. Oak Investment Partners funds are also
prohibited from purchasing or selling securities to or from any Managing Members of the
general partner of the Oak Investment Partners funds, or any of their respective affiliates.

101. NMR would not have made its $15 million Series B investment had it known
about the following misrepresentations made or concealed by Ahmed: (1) the true ownership
interests of Oak Investment Partners’ portfolio company, Giosis, in Choxi, (2) that Ahmed was
personally profiting from the second round of funding by transferring more than $10.8 million to
his personal bank account from the Series A repurchase agreement signed in October 2013, (3)
that Oak Investment Partners had not required a repurchase of Series A shares as he had
represented, (4) that Oak Investment Partners previously required that its portfolio company
make a larger investment in Series A at an earlier valuation in November 2012, in order for
Ahmed and Oak Investment Partners to continue to be active with Choxi, (5) that Oak
Investment Partners had approved a personal investment by Ahmed in Choxi, even though he
was Oak Investment Partners’ general partner and an officer, employee, and agent of Oak
Investment Partners’ affiliates, when an Oak Investment Partners portfolio company was
simultaneously investing in Choxi, (6) that Ahmed deceptively used bank accounts he
established to engage in fraudulent practices in connection with the Series A investment prior to
NMR’s investment in the Series B transaction, (7) that Ahmed steered away third party investors
that would not allow for his planned repurchase requirement, and (8) that Oak Investment
Partners and the Oak Entities, through the Oak Individual Partners, had approved all transactions

that Ahmed and Oak Investment Partners’ portfolio company were engaged in with Choxi.

-27-

27 of 61
 

_Case.3:15-cv-00675-] = i 9 P
(FILED: NEW YORK COUNTY CLERK TO/i8 72017 tea PM age HOP ho. 6

NYSCEF DOC. NO. 2 RECEIVED NYSCEF;

102. Had the Oak Entities exercised reasonable control and acted with diligence in
order to learn what Ahmed, as their partner, agent, and employee, was representing and doing,
and, alternatively, because Ahmed’s investment was a clear violation of Oak Investment
Partners’ policies and contractual obligations, Oak Investment Partners also would have not
completed the Series B transaction. If Oak Investment Partners did not invest in the Series B
transaction, NMR would not have invested its $15 million.

Post-Series B Efforts to Raise Capital or Sell

103. After the Series B financing was funded, Agarwal was left with control of Choxi
in light of Ahmed’s negotiation with Agarwal to exchange the protective voting rights and board
control for the repurchase of the “Giosis” shares.

104. In 2014, Agarwal advised NMR that it was his view that because the company
had experienced hyper growth, Choxi should attempt to consummate a sale or find strategic or
financial equity partners who could infuse additional equity or debt capital to fund that ongoing
growth. The strategy shared by Choxi and the Series A and Series B investors, as was common
in the e-commerce industry, was to increase revenue and sales, with less of a focus on margins
and profitability. The shared goal was to support Choxi’s growth with capital and then market
the company for sale or complete an initial public offering.

105. At the same time, in light of the spectacular rapid growth of Choxi, the managing
partners at Oak Investment Partners identified Choxi as a “fund maker,” which is a portfolio
company that had the potential for, and showed promise of, generating outsize returns for Oak

Investment Partners.

- 28 -

28 of 61

56450/2017
10/18/2017
FILED NEW So COONEY CHER LOTR SOL OR oT BM” Page 30 of 62
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P INDEX NO. 656450/2017

NYSCEF DOC. NO, 2 RECEIVED NYSCEF: 10/18/2017

106. In furtherance of the transaction efforts, Choxi engaged in discussions with
Clearlake Capital Group and Catterton Partners, two leading late stage growth equity investors to
lead a Series C round of funding.

107. Given Choxi’s scale, growth, and assets, it was slated to garner considerably more
interest than other e-commerce companies in the financial sector. Choxi was the beneficiary of a
growing market opportunity whereby global e-commerce was growing at over 15% annually
with Choxi just beginning to penetrate the overall market. Choxi’s revenue was trending almost
identically to that of Zulily, an online children’s clothing e-tailer, which went public with a $4.8
billion market valuation in 2013 as part of an initial public offering, when it achieved
substantially similar revenue to that amount Choxi was projected to earn in 2014.

108. A discussion began in September 2014 between Catterton Partners and NMR.
Catterton Partners ultimately gave Choxi a letter of intent in September 2014, which provided
that Catterton Partners would invest $125 million into Choxi at a $350 million valuation, with
$25 million earmarked for Agarwal. Ultimately, Agarwal insisted that $50 million be earmarked
for him and Catterton Partners ended the discussions.

109. Because voting control of the board was conceded by Ahmed and the Oak Fund
as part of the Series B transaction, NMR, Choxi, and the Oak Fund had no ability to consummate
the proposed transaction or issue additional shares without Agarwal’s approval due to his control
of the board of directors granted to him through Ahmed’s negotiation of the fraudulent Series B
transaction.

110. Following Agarwal’s blocking of the Catterton Partners transaction through his
control of Choxi that Ahmed obtained for him in the Series B transaction, Choxi next retained

Houlihan Lokey in July 2015 in connection with the private placement of Choxi’s equity, equity-

-29 .

29 of 61
FILED: NEW bORK COUN -CV-00675-JBA__ SCI LUES RSE YI l ae Page
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P Ge FdrAk Ao. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

linked or debt securities, or loans. Houlihan Lokey and Choxi targeted a closing on a transaction
for September 2015, with the distribution of a teaser summary and initial calls to take place in
July and early August 2015. |

111. As the time, Houlihan Lokey, Oppenheimer, Deutsche Bank, and Stifel all
reviewed and pitched for the position as Choxi’s lead banker. The bankers noted that given
Choxi’s strong value, customer loyalty, experienced and innovative management team, and its
existing “top-tier investors with robust experience in e-commerce” transactions, it presented well
for the planned transaction in the fall of 2015. Indeed, one banker commented that “robust
strategic interest may present a compelling M&A alternative” to the financing.

112. Moreover, the bankers noted there was a “[b]road range of investors” who would
be interested, including “public institutions, VC/growth equity, private equity” and others, and
that there was an active “seller’s market” with potential buyers to include “Internet/e-commerce
large caps and consumer growth companies,” as well as “[s]elect financial sponsors with a track
record of acquiring growth assets.”

Defendants’ Misconduct Caused Harm to NVR

113. For the reasons described herein, NMR would not have invested in the Series B
transaction but for the Defendants’ misrepresentations and concealment. In addition, the
Defendants’ acts and omissions proximately caused damage to NMR and the loss of its
investment because: (1) Choxi lost the use of $10.8 million of the Series B funding that was
expected and would have otherwise been available for marketing and operations to sustain
Choxi’s growth trend and strategic plan, the absence of which caused an unanticipated
undercapitalization of Choxi and led to Choxi’s bankruptcy and elimination of share value; (2)

Choxi was unable to attract investors for the planned Series C funding or purchase as a direct

-30-

30 of 61
:15-cy- - - l 19 Page 32 of 62
(FILED: NEW YORK COUNTY CLERK Tie sar 05:27 Dai So SQOBKPHO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

result of the discovery of the fraud involving Ahmed and the Series A and Series B transactions
in the financial marketplace; (3) while Ahmed touted the health and stability of Choxi’s business
and NMR’s likelihood of a significant return on its investment, he knew that he had engaged in a
series of fraudulent acts and other misconduct that foreseeably undermined both the financial
health of Choxi and its future marketability, and (4) Choxi’s board of directors was unable to
close a transaction, including one for $125 million, for Series C funding following the Series B
transaction because Ahmed surrendered control of the board from the Series A and Series B
investors to Agarwal as part of his fraudulent scheme to obtain Agarwal’s and Choxi’s consent to
the repurchase of the “Giosis” shares for Ahmed’s personal benefit. Each of these events
directly and proximately caused the value of Choxi’s equity interests to become valueless,
thereby damaging NRM.

114. NMR was induced into investing in the Series B shares through Ahmed’s
representations of the financial health and investment quality of Choxi. Ahmed repeatedly told
Khichadia as a representative of NMR that he should expect a significant return on NMR’s
investment based on Ahmed’s analysis of Choxi and experience in the e-commerce arena,
including that Choxi was in a tremendous growth stage for an e-commerce business. Ahmed
represented to Khichadia that NMR should expect an exit from the investment with a valuation
of more than $2 billion, that Choxi would outperform other e-commerce company returns,
including Zulily and Kayak, and that the investment return on the Series B stock would be a four
to five time multiple return on the initial investment. These statements were made prior to and in
connection with NMR’s decision to invest in the Series B transaction, and each of them was
reasonably relied upon in light of Ahmed’s involvement with Choxi and experience in the

financial markets and e-commerce industry.

-31-

31 of 61
-15-cv- = -1_ Ei 9 P 6
(FILED: NEW YORK COUNTY CLERK 10/18/2017 057207 pM ° 29° Siidtk®Fo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

115. Ahmed’s overvaluing of the business quality of Choxi to NMR and inducement of
the investment for his personal gain by concealing his fraud foreseeably led NMR into believing
they were investing in a company free of fraud and with a clean capital structure, when in reality
Ahmed, acting as an agent for the Oak Entities, had perpetrated and was planning numerous acts
of fraud that had and did devalue Choxi and its ability to raise capital needed to pursue its
business plan.

116. As for the undercapitalization, the fraud surrounding the Series A and Series B
transactions proximately caused the loss of NMR’s $15 million because the planned capital raise
for the Series B round was $50 million initially, which got reduced to $40 million of funding;
however, $10.8 million of that funding was taken by Ahmed personally as part of his fraud.

117. It was foreseeable that the loss of this $10.8 million would negatively impact the
financial and operational conduction of Choxi immediately prior to the holiday season, which it
did. Choxi’s model was such that both the profitability and revenue are impacted by the amount
spent on marketing. Choxi’s core operating expenses were low and relatively fixed, and its
revenue was greatly impacted by its marketing efforts.

118. Specifically, Choxi, as a “flash site” e-commerce website, had a direct correlation
between marketing and sales. For instance, during the holiday season in 2012, Choxi achieved a
696% return on revenue from its marketing expenditures on Yahoo.com and generated $1.09
million from the sale of 45,235 items sold in just three days. As another example, in just a four-
week pilot period of television advertising on DirecTV, Vh1, TLC, TNT, Oxygen, and SoapNet,
Choxi turned a marketing spend of $138,890 into a 303% return in revenue of $421,898.
Choxi’s ability to leverage the use of its funding to generate significant sales is demonstrated by

its historical performance, whereby it achieved greater than two million customers, a run-rate of

-32-

32 of 61
-15-cy- = - j 9 Page 34 of 62
(FILED: NEW YORK COUNTY CLERK OTF 05:27 aM So “INDEX No. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

$260 million in revenue, more than eight million items sold (more than 23 per minute), and a
cash balance of $10 million, with only $16 million in funding. Choxi’s revenue per employee
underscored its efficient model and ability to scale. Choxi garnered $4,561,000 per employee
during this period as compared to $932 for Google, $752 for Priceline, $691 for Amazon, and
$484 for Tripadvisor.

119. Accordingly, the $10.8 million would have enabled the company to attain
additional revenue through marketing efforts during the upcoming holiday season, sustain the
revenue growth trend from the prior year, and position itself as an attractive opportunity for
investors or purchasers. A reduction of the marketing dollars for Choxi directly resulted in lower
sales, suppressed growth, and impacted the value and sustainability of Choxi.

120. In addition, Choxi’s effort to obtain new funding or complete a transaction in the
fall of 2015 to support the strategic and investor plan was directly impacted by, and traceable to,
Ahmed’s prior fraud in connection with the Series A and Series B transactions.

121. E-commerce thrived with e-commerce sales reaching $1 trillion in 2014, $295
billion of which was attributable to shoppers in the United States. In the summer of 2015,
activity in the technology M&A market was also above 2014 activity, with $81 billion in deal
volume in just the second quarter of 2015 alone. Internet activity volume was expected to reach
record levels in 2015.

122. Just two months prior to Houlihan Lokey being retained by Choxi, however, the
Securities and Exchange Commission announced its lawsuit against Ahmed, which followed its
indictment of him for insider trading in April 2015.

123. As information from the SEC lawsuit began to proliferate in the marketplace, and

the identity of companies involved became known, the financial market, including Houlihan

-33-

33 of 61
9 Page SRP Fo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

 

Lokey’s targets, responded negatively to the news. Upon the discovery that prior Choxi equity
transactions were at the center of Ahmed’s misconduct while at Oak Investment Partners, Choxi
and NMR were informed by Houlihan Lokey and potential investors that due to the then-recent
allegations of fraud surrounding Ahmed involving Choxi, investors were unwilling to make a
Series C investment.

124. There was no industry or market-wide phenomenon causing comparable losses to
other e-commerce investors; but rather, NMR’s losses were specific to the misconduct alleged
herein. The inability of Choxi to close a Series C stock purchase, including with Catterton
Partners as described above, without consent of Agarwal, to generate additional revenue from the
use of the $10.8 million Ahmed had fraudulently attained, to obtain the planned capital funding
from a new transaction in 2015 due to the Defendants’ misconduct, and the demise of the
financial health of Choxi and corresponding loss of share value, were all directly and
proximately the foreseeable result of Defendants’ misconduct and fraud perpetrated on NMR and
Choxi, each of which caused Choxi to lose enterprise value and suffer a bankruptcy filing on
November 10, 2016, thereby rendering NMR’s Series B investment worthless.

125. Choxi filed a motion to sell its business, an auction was held, and the business
was sold for a future income stream with a guaranteed minimum return of approximately $3.6
million, plus the subordination of certain secured debt to unsecured creditors. The value from
the sale of assets will not be sufficient to generate any recovery for equity holders, including
NMR.

The Belated Investigation of its Own Partner, Agent, and Employee
126. In or about April 2015, Ahmed was criminally charged by indictment in the

United States District Court for the District of Massachusetts with, among other things, wire

- 34-

34 of 61
9 Page 3498680. 656450/2017

NYSCEF Doc. NO. 2 RECBIVED NYSCEF: 10/18/2017

 

 

fraud, making false tax returns, and violations of federal securities laws. He was immediately
suspended with pay by the Oak Defendants.

127. On May 6, 2015, Oak Investment Partners’ problems escalated when the SEC
brought a civil action against Ahmed (and his related entities) directly related to his role at Oak
Investment Partners, including in connection with his dealings with Choxi and NMR. It was
revealed that while Ahmed was a partner, employee, and agent of the Oak Entities, he transferred
$28 million in illegal profits to accounts under his control.

128. The Oak Entities responded by retaining legal and forensic accounting consultants
to investigate Ahmed’s transactions, including transactions relating to Oak Investment Partners’
XI, XI, and XIII funds. Oak Investment Partners also released a statement to Jnstitutional
Investor stating that it had determined that “[a]fter [the Oak Defendants] discovered Mr.
Ahmed’s fraudulent conduct,” the investigation began, the conclusion of which was that Ahmed
was a “rogue employee” who circumvented policies, procedures, and internal controls that Oak
Investment Partners vowed to “enhance.”

129. Oak Investment Partners concluded that Ahmed used fake invoices, inflated fees,
and/or phony exchange rates, in certain circumstances to personally profit, and he caused others
to make investments in companies based on material misrepresentations and omissions. One of
the companies identified by Oak Investment Partners’ internal investigation was Choxi.

130. While out on bail, Ahmed fled the country to India with an invalid passport, and
he was arrested in India upon arrival. Ahmed’s employment was terminated by Oak Investment

Partners on May 8, 2015.

-35-

35 of 61
15-cy- = -1_ Ei 9 Pa 6
(FILED: NEW YORK COUNTY CIERK 10/18/2017 05:27 PM. 9° FGPho. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

131. Following the uncovering of the fraud and Ahmed’s acts and omissions,
Glassmeyer, on behalf of the Oak Entities, met with Khichadia and acknowledged that Ahmed
perpetrated a fraud against NMR.

FIRST CAUSE OF ACTION
Fraudulent Misrepresentation and Concealment Against Ahmed and the Oak Entities

132. Plaintiff repeats and realleges the allegations set forth in paragraphs | through 131
as if fully set forth herein.

133. As alleged in paragraphs 51-124, Ahmed, acting in his capacity as agent, general
partner, managing member, and employee for the various Oak Entities knowingly made
misrepresentations of material facts to NMR and its representatives, both by false affirmative
statements and by deliberate omissions and concealments, all of which Ahmed knew were false
and nonetheless made or concealed with the intent to deceive and induce NMR to take actions
and forbear from taking certain actions based upon such misrepresentations, including investing
in Choxi with the Oak Fund.

134. Ahmed was under duties to disclose the information that he concealed because he
had superior knowledge of essential facts that were not readily available to NMR and its
representatives that rendered the nondisclosure inherently unfair, including, but not limited to,
that Oak Investment Partners did not require the supplemental investment in Series A, that
Ahmed was planning to personally benefit from the Series B proceeds through a repurchase
agreement of shares believed to be held by “Giosis” between Giosis and Choxi, that Oak
Investment Partners did not authorize Ahmed to have a personal interest or beneficial interest in

Choxi, and that Ahmed misappropriated monies from Giosis without its authorization.

- 36 -

36 of 61
Case 3:15-cv-00675-] = i 9 Page 6
(FILED: NEW YORK COUNTY CLERK 10/18/2017 ey Pui Ge FP fo. 656450/2017

NYSCEF DOC. NO, 2 RECEIVED NYSCEF: 10/18/2017

 

135. Ahmed also was required to disclose the concealed material facts because he
knew NMR and its representatives were operating on mistaken knowledge, such as that
identified in paragraphs 51-124, and further, because he made partial statements of fact that were
false, deceptive and misleading without disclosure of the entire facts that Ahmed chose not to
disclose. The concealed material facts referenced in the above-cited paragraphs could not have
been discovered through the exercise of ordinary diligence by NMR.

136. For instance, Ahmed represented to NMR representatives, including Khichadia
and Harrington, in October 2013 that Oak Investment Partners’ portfolio company, Giosis,
actually owned $2,150,000 of Series A shares instead of $150,000 of shares. He also informed
NMR representatives, including Khichadia and Harrington, in November 2012 that Oak
Investment Partners and the Oak Individual Partners mandated that its portfolio company, Giosis,
invest $2 million in a supplemental Series A purchase at the initial offering valuation or that Oak
Investment Partners and Ahmed could not actively participate in the Choxi investment, including
Ahmed acting as a director. Ahmed also affirmatively misrepresented to Khichadia and
Harrington in November 2013 that Oak Investment Partners and the Oak Individual Partners
required the repurchase of the “Giosis” shares personally owned by Ahmed due to the Oak
Fund’s inability to invest in Choxi at a different valuation level than its portfolio company.
Ahmed also falsely confirmed to Khichadia in October 2012 that Oak Investment Partners and
the Oak Individual Partners approved of his -Cubed Domains, LLC investment in which Ahmed
had a personal interest. With respect to concealment of material facts, Ahmed failed to disclose
that he was the owner personally of Series A shares that were believed to be owned by Giosis,
and that he would profit personally from the repurchase agreement. He also fraudulently

concealed that Ahmed established bank accounts into which Oak Investment Partners transferred

-37-

37 of 61
Case 3:15-cv-00675-JBA RS BOT Filed aelGaet9 P
(FILED: NEW YORK COUNTY CLERK 10/1 O17 05:27 PB AE SREP Ro 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

funds to which Ahmed was not entitled, that he established bank accounts into which various
Oak Investment Partners portfolio companies transferred funds to which Ahmed was not entitled,
that Oak Investment Partners had established obligations and policies precluding the investment
in Choxi by I-Cubed Domains, LLC and the subsequent investment by the Oak Fund in Choxi
due to his personal interest, and that he had been engaged in fraudulent conduct involving
numerous Oak Investment Partners portfolio companies and Oak Investment Partners funds since
Ahmed joined Oak Investment Partners, among other misrepresentations identified above.
Further, Ahmed attended meetings and numerous conference calls with NMR representatives.
These meetings and telephone calls took place, in relevant part, between November 2012
through October 2013. During each of the aforesaid meetings and teleconferences, Ahmed had
the opportunity to advise the NMR representatives of the material facts he kept secret, but chose
to remain silent, thereby concealing his personal interests and the true state of affairs, and
deluding the NMR representatives into thinking that the actions being recommended by Ahmed
and the Oak Entities were intended for the benefit of NMR when, in fact, they enhanced
Ahmed’s undisclosed interests.

137: Ahmed intended to defraud NMR and its representatives by his materially false
misrepresentations, omissions and concealments at NMR’s expense. Ahmed knew that had
NMR been advised as to the nature of the true facts surrounding the Series A share transaction,
Giosis’s involvement with Choxi, Ahmed’s intended personal benefit, Oak Investment Partners’
approvals and authorizations of Ahmed’s beneficial investment, and others, NMR would have
terminated the discussions surrounding the Series B investment and not purchased Series B

shares with the Oak Fund.

-38-

38 of 61
Case 3:15-cyv-00675- = j
(FILED: NEW YORK COUNTY Cre RK “TOVTB/2OLT ava Bee” Page 482kofo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

138. All of the representations alleged herein by Ahmed were false and Ahmed knew
they were false when they were made.

139. NMR and its representatives reasonably and justifiably relied on the
representations and concealment of material facts by Ahmed in making its investment in Choxi.

140. The Oak Defendants identified Ahmed as a “General Partner” on their website at
all times relevant to this Complaint. Ahmed also held himself out as a “General Partner” of Oak
Investment Partners, which he called a partnership. In addition, he routinely referenced his
colleagues at the Oak Entities as his “partners” in that partnership.

141. Consistent with that public disclosure by the Oak Defendants, the Oak Defendants
touted Ahmed as having expertise and extensive experience identifying portfolio companies for
investment purposes, with specific focus upon “Consumer Internet companies,” like Choxi.

142. Indeed, the Oak Defendants have previously judicially admitted that the Oak
Defendants authorized Ahmed, as their agent, employee, and “General Partner” to, among other
things, “recommend[] investments to the four senior Managing Partners of [Oak Corp.];
negotiate[] the terms of investments with portfolio companies; manag[e] the relationship with
portfolio companies, which can include serving on the portfolio company’s board of directors;
and negotiate[e] and recommend[] the terms of Oak Investment Partners’ exit from investments.”
This authority was broad in nature and specifically included Ahmed’s work with the Choxi
transactions.

143. Here, the Oak Defendants specifically authorized Ahmed, in his capacity as a
“General Partner,” employee, and agent on behalf of the Oak Defendants, to: (1) interact with the
Plaintiff regarding the terms of the Series A and Series B investments; (2) identify co-investors

with the Oak Defendants in the Series B investment; (3) make recommendations to the Oak

-39-

39 of 61
FILED NEW YORK COONEY CEER TOT bt oor ee? Page 6
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P 9 FhBhOfo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

Defendants to move forward with the Series B investment in Choxi, which the Oak Defendants
expressly approved and ratified; (4) execute the “Series B Preferred Stock Purchase Agreement”
on their behalf, in his capacity as “Managing Member” of “Oak Associates XII, LLC,” as
“General Partner” of “Oak Investment Partners XIII, Limited Partnership.”

144. Thus, the Oak Defendants imbued Ahmed, in his capacity as their “General
Partner’ and express agent, with apparent, if not actual, authority to interact with NMR on behalf
of the Oak Defendants in connection with the Series B investment at all times relevant to this
Complaint.

145. As a direct, substantial and proximate result of NMR’s and its representative’s
reasonable and justifiable reliance on Ahmed’s representations and omissions of material facts,
NMR suffered damages, including the $15 million investment amount, lost accretion of value of
Choxi and the share value of Choxi, and lost use of the investment funds.

146. The actions undertaken by the Defendants were performed with an improper and
evil motive, and with malice, wantonness, and dishonesty.

SECOND CAUSE OF ACTION
Fraudulent Inducement Against Ahmed and the Oak Entities

147. Plaintiff repeats and alleges the allegations set forth in paragraphs 1 through 146
as if fully set forth herein.

148. As alleged in paragraphs 51-124, Ahmed, acting in his capacity as agent, general
partner, managing member, and employee for the various Oak Entities knowingly made
misrepresentations of material facts to NMR and its representatives, both by false affirmative
statements and by deliberate omissions and concealments, all of which Ahmed knew were false

and nonetheless made or concealed with the intent to deceive and induce NMR to take actions

- 40 -

40 of 61
9 Page 42,0662) 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

 

and forbear from taking certain actions based upon such misrepresentations, including investing
in Choxi with the Oak Fund.

149. Ahmed was under duties to disclose the information that he concealed because he
had superior knowledge of essential facts that were not readily available to NMR and its
representatives that rendered the nondisclosure inherently unfair, including, but not limited to,
that Oak Investment Partners did not require the supplemental investment in Series A, that
Ahmed was planning to personally benefit from the Series B proceeds through a repurchase
agreement of shares believed to be held by “Giosis” between Giosis and Choxi, that Oak
Investment Partners did not authorize Ahmed to have a personal interest or beneficial interest in
Choxi, and that Ahmed misappropriated monies from Giosis without its authorization.

150. Ahmed also was required to disclose the concealed material facts because he
knew NMR and its representatives were operating on mistaken knowledge, such as that
identified in paragraphs 51-124, and further because he made partial statements of fact that were
false, deceptive and misleading without disclosure of the entire facts that Ahmed chose not to
disclose. The concealed material facts referenced in the above-cited paragraphs could not have
been discovered through the exercise of ordinary diligence by NMR,

151. For instance, Ahmed represented to NMR representatives, including Khichadia
and Harrington, in November 2012 that Oak Investment Partners’ portfolio company, Giosis,
actually owned $2,150,000 of Series A shares instead of $150,000 of shares. He also informed
NMR representatives, including Khichadia and Harrington, in November 2012 that Oak
Investment Partners and the Oak Individual Partners mandated that its portfolio company, Giosis,
invest $2 million in a supplemental Series A purchase at the initial offering valuation or that Oak

Investment Partners and Ahmed could not actively participate in the Choxi investment, including

-4|-

41 of 61
FILED NEW YORK COUNTY CreR Toe SOT Oey at =CV- = = 9 Page 6
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P g 4A fio. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

Ahmed acting as a director. Ahmed also affirmatively misrepresented to Khichadia and
Harrington in November 2013 that Oak Investment Partners and the Oak Individual Partners
required the repurchase of the “Giosis” shares personally owned by Ahmed due to the Oak
Fund’s inability to invest in Choxi at a different valuation level than its portfolio company.
Ahmed also falsely confirmed to Khichadia in October 2012 that Oak Investment Partners and
the Oak Individual Partners approved of his I-Cubed Domains, LLC investment in which Ahmed
had a personal interest. With respect to concealment of material facts, Ahmed failed to disclose
that he was the owner personally of Series A shares that were believed to be owned by Giosis,
and that he would profit personally from the repurchase agreement. He also fraudulently
concealed that Ahmed established bank accounts into which Oak Investment Partners transferred
funds to which Ahmed was not entitled, that he established bank accounts into which various
Oak Investment Partners portfolio companies transferred funds to which Ahmed was not entitled,
that Oak Investment Partners had established obligations and policies precluding the investment
in Choxi by I-Cubed Domains, LLC and the subsequent investment by the Oak Fund in Choxi
due to his personal interest, and that he had been engaged in fraudulent conduct involving
numerous Oak Investment Partners portfolio companies and Oak Investment Partners funds since
Ahmed joined Oak Investment Partners, among other misrepresentations identified above.
Further, Ahmed attended meetings and numerous conference calls with NMR representatives.
These meetings and telephone calls took place, in relevant part, between November 2012
through October 2013. During each of the aforesaid meetings and‘teleconferences, Ahmed had
the opportunity to advise the NMR representatives of the material facts he kept secret, but chose
to remain silent, thereby concealing his personal interests and the true state of affairs, and

deluding the NMR representatives into thinking that the actions being recommended by Ahmed

-42-

42 of 61
Case. 3:15-cy-00675-JBA = 9 Page 6
(FILED: NEW YORK COUNTY CrERK SOVTeoOLT GBS 7 oh Ge 4AM Ro. 656450/2017

NYSCEF Doc. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

and the Oak Entities were intended for the benefit of NMR when, in fact, they enhanced
Ahmed’s undisclosed interests.

152. Ahmed intended to defraud NMR and its representatives by his materially false
misrepresentations, omissions and concealments in order to enrich himself at NMR’s expense.
Ahmed knew that had NMR been advised as to the nature of the true facts surrounding the Series
A share transaction, Giosis’s involvement with Choxi, Ahmed’s intended personal benefit, Oak
Investment Partners’ approvals and authorizations of Ahmed’s beneficial investment, and others,
NMR would have terminated the discussions surrounding the Series B investment and not
purchased Series B shares with the Oak Fund.

153. All of the representations alleged herein by Ahmed were false and Ahmed knew
they were false when they were made.

154. NMR and its representatives reasonably and justifiably relied on the
representations and concealment of material facts by Ahmed in making its investment in Choxi
and entering into the Series B Preferred Stock Purchase Agreement.

155. The Oak Defendants identified Ahmed as a “General Partner” on their website at
all times relevant to this Complaint

156. Consistent with that public disclosure by the Oak Defendants, the Oak Defendants
touted Ahmed as having expertise and extensive experience identifying portfolio companies for
investment purposes, with specific focus upon “Consumer Internet companies,” like Choxi.

157. Indeed, the Oak Defendants have previously judicially admitted that the Oak
Defendants authorized Ahmed, as their agent, employee, and “General Partner” to, among other
things, “recommend[] investments to the four senior Managing Partners of [Oak Corp.];

negotiate[] the terms of investments with portfolio companies; manag[e] the relationship with

- 43 -

43 of 61
3:15-cv-0 19 Page 6
(FILED: NEW YORK COUNTY CLERK TO/TB/2017 05:27 Pi g tek M0. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

portfolio companies, which can include serving on the portfolio company’s board of directors;
and negotiate[e] and recommend[] the terms of Oak Investment Partners’ exit from investments.”
This authority was broad in nature and specifically included Ahmed’s work with the Choxi
transactions.

158. Here, the Oak Defendants specifically authorized Ahmed, in his capacity as a
“General Partner,” employee, and agent on behalf of the Oak Defendants, to: (1) interact with the
Plaintiff regarding the terms of the Series A and Series B investments; (2) identify co-investors
with the Oak Defendants in the Series B investment; (3) make recommendations to the Oak
Defendants to move forward with the Series B investment in Choxi, which the Oak Defendants
expressly approved and ratified; (4) execute the “Series B Preferred Stock Purchase Agreement”
on their behalf, in his capacity as “Managing Member” of “Oak Associates XIII, LLC,” as
“General Partner” of “Oak Investment Partners XIII, Limited Partnership.”

159. Thus, the Oak Defendants imbued Ahmed, in his capacity as their “General
Partner” and express agent, with apparent, if not actual, authority to interact with NMR on behalf
of the Oak Defendants in connection with the Series B investment at all times relevant to this
Complaint.

160. As a direct, substantial and proximate result of NMR’s and its representative’s
reasonable and justifiable reliance on Ahmed’s representations and omissions of material facts,
NMR entered into the Series B Preferred Stock Purchase Agreement and suffered damages,
including the $15 million investment amount, lost accretion of value of Choxi and the share
value of Choxi, and lost use of the investment funds.

161. The actions of Ahmed were undertaken and performed with an improper and evil

motive, and with malice, wantonness, and dishonesty.

- 44 -

44 of 61
FILED D NEW YORK COUNTY CLERK AOTBSOLT -C\V- = = —Fled orinet i Page 6
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P g 48h fo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF:

THIRD CAUSE OF ACTION
Gross Negligence Against Ahmed and the Oak Entities

162. Plaintiff repeats and alleges the allegations set forth in paragraphs | through 131
as if fully set forth herein.

163. As alleged in paragraphs 51-124, Ahmed, acting in his capacity as agent, general
partner, managing member, and employee for the various Oak Entities acted with reckless
indifference to the rights of NMR.

164. Ahmed and the Oak Entities had a special relationship with NMR and its
representatives in that Ahmed and the Oak Entities held unique and special expertise in the e-
commerce industry and related investment transactions. In addition, Ahmed and the Oak Entities
had a special relationship because Ahmed and the Oak Entities led the Series A and Series B
investment transaction and NMR placed them in a position of trust and confidence. Moreover,
there existed a duty to disclose accurate and material information to NMR because Ahmed had
superior knowledge of essential facts that were not readily available to NMR and its
representatives that rendered the nondisclosure inherently unfair, including, but not limited to,
that Oak Investment Partners did not require the supplemental investment in Series A, that
Ahmed was planning to personally benefit from the Series B proceeds through a repurchase
agreement of shares believed to be held by “Giosis” between Giosis and Choxi, that Oak
Investment Partners did not authorize Ahmed to have a personal interest or beneficial interest in
Choxi, and that Ahmed misappropriated monies from Giosis without its authorization.

165. Ahmed also had a duty owed to NMR because he knew NMR and its
representatives were operating on mistaken knowledge, and further because he made partial

statements of fact that were false, deceptive and misleading without disclosure of the entire facts.

-45-

45 of 61

10/18/2017
Case. 3:15-cv-00675-JBA pope +Oo7-1 Seo ee Page 6
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P g 44h fo. 656450/2017

NYSCEF DOC, NO. 2 RECEIVED NYSCEF: 10/18/2017

Thus, Ahmed had a duty to exercise reasonable care to impart complete, correct, and accurate
information to NMR and its representatives.

166. Ahmed and the Oak Entities failed to exercise even slight care or diligence in
communicating accurate, complete, and true information in connection with the Series A and
Series B transactions. Ahmed and the Oak Entities had a duty of care, and then grossly failed to
exercise due care, and acted in reckless disregard of their duties by misrepresenting and omitting
material facts from discussions, negotiations, and transactions with NMR and its investors, and
as further alleged in paragraphs 51-124.

167. The Oak Defendants identified Ahmed as a “General Partner” on their website at
all times relevant to this Complaint.

168. Consistent with that public disclosure by the Oak Defendants, the Oak Defendants
touted Ahmed as having expertise and extensive experience identifying portfolio companies for
investment purposes, with specific focus upon “Consumer Internet companies,” like Choxi.

169. Indeed, the Oak Defendants have previously judicially admitted that the Oak
Defendants authorized Ahmed, as their agent, employee, and “General Partner” to, among other
things, “recommend[] investments to the four senior Managing Partners of [Oak Corp.];
negotiate[] the terms of investments with portfolio companies; manag[e] the relationship with
portfolio companies, which can include serving on the portfolio company’s board of directors;
and negotiate[e] and recommend[] the terms of Oak Investment Partners’ exit from investments.”
This authority was broad in nature and specifically included Ahmed’s work with the Choxi
transactions.

170. Here, the Oak Defendants specifically authorized Ahmed, in his capacity as a

“General Partner,” employee, and agent on behalf of the Oak Defendants, to: (1) interact with the

- 46 -

46 of 61
, 9 Page 48,9h6%. 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

 

Plaintiff regarding the terms of the Series A and Series B investments; (2) identify co-investors
with the Oak Defendants in the Series B investment; (3) make recommendations to the Oak
Defendants to move forward with the Series B investment in Choxi, which the Oak Defendants
expressly approved and ratified; (4) execute the “Series B Preferred Stock Purchase Agreement”
on their behalf, in his capacity as “Managing Member” of “Oak Associates XII, LLC,” as
“General Partner” of “Oak Investment Partners XIII, Limited Partnership.”

171. Thus, the Oak Defendants imbued Ahmed, in his capacity as their “General
Partner” and express agent, with apparent, if not actual, authority to interact with NMR on behalf
of the Oak Defendants in connection with the Series B investment at all times relevant to this
Complaint.

172. Asa direct, substantial and proximate result of NMR’s and its representative’s
reasonable and justifiable reliance on Ahmed’s representations and omissions of material facts,
NMR suffered damages, including the $15 million investment amount, lost accretion of value of
Choxi and the share value of Choxi, and lost use of the investment funds,

173. The actions of Ahmed were undertaken and performed with an improper and evil
motive, and with malice, wantonness, and dishonesty.

FOURTH CAUSE OF ACTION
Negligent Misrepresentation Against Ahmed and the Oak Entities

174. Plaintiff repeats and realleges the allegations set forth in paragraphs | through
131, 162-173 as if fully set forth herein.

175. Ahmed and the Oak Entities had a special relationship with NMR and its
representatives in that Ahmed and the Oak Entities held unique and special expertise in the e-

commerce industry and related investment transactions, while NMR had no such expertise.

-47-

47 of 61
Case 32:15-cv-00675- - i
FILED NEW DORK COONEY CLERK TOJTRTOOLT OS oT pep” PA9° ARBOR. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

Ahmed and the Oak Entities were aware that NMR was in fact relying on that unique and
specialized expertise, which Ahmed and the Oak Entities supplied to NMR. Indeed, because
Ahmed and the Oak Entities led the Series B investment transaction and NMR appropriately
placed them in a position of trust and confidence. Moreover, there existed a duty to disclose
accurate and material information to NMR because Ahmed had superior knowledge of essential
facts that were not readily available to NMR and its representatives that rendered the
nondisclosure inherently unfair, including, but not limited to, that Oak Investment Partners did
not require the supplemental investment in Series A, that Ahmed was planning to personally
benefit from the Series B proceeds through a repurchase agreement of shares believed to be held
by “Giosis” between Giosis and Choxi, that Oak Investment Partners did not authorize Ahmed
to have a personal interest or beneficial interest in Choxi, and that Ahmed misappropriated
monies from Giosis without its authorization.

176. Ahmed also had a duty owed to NMR because he knew NMR and its
representatives were operating on mistaken knowledge, and further because he made partial
statements of fact that were false, deceptive and misleading without disclosure of the entire facts.
Thus, Ahmed had a duty to exercise reasonable care to impart complete, correct, and accurate
information to NMR and its representatives.

177. As alleged in paragraphs 51-124, Ahmed failed to exercise reasonable care and
negligently and carelessly made misrepresentations of material facts to NMR and its
representatives, both by false affirmative statements and by omissions of material facts, thereby
denying NMR and its representatives the opportunity to make reasoned and informed decisions.

178. Ahmed was under duties to disclose accurate material information because he had

superior knowledge of essential facts that were not readily available to NMR and its

- 48 -

48 of 61
Case 2:15.-cyv-00675-JBA = j 9 Page
(FILED: NEW YORK COUNTY CLERK 10/18/2017 6 oor PM 9¢ SAPP fo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

 

representatives that rendered the nondisclosure inherently unfair, including, but not limited to,
that Oak Investment Partners did not require the supplemental investment in Series A, that
Ahmed was planning to personally benefit from the Series B proceeds through a repurchase
agreement of shares believed to be held by “Giosis” between Giosis and Choxi, that Oak
Investment Partners did not authorize Ahmed to have a personal interest or beneficial interest in
Choxi, and that Ahmed misappropriated monies from Giosis without its authorization.

179. Ahmed also was required to disclose the accurate and material information
because he knew NMR and its representatives were operating on mistaken knowledge, such as
that identified in paragraphs 51-124, and further because he made partial statements of fact that
were inaccurate, deceptive and misleading without disclosure of the entire facts. The accurate
and material facts and information referenced in the above-cited paragraphs could not have been
discovered through the exercise of ordinary diligence by NMR.

180. For instance, Ahmed represented to NMR representatives that Oak Investment
Partners’ portfolio company, Giosis, actually owned $2,150,000 of Series A shares instead of
$150,000 of shares. He also informed NMR representatives that Oak Investment Partners and
the Oak Individual Partners mandated that its portfolio company, Giosis, invest $2 million in a
supplemental Series A purchase at the initial offering valuation or that Oak Investment Partners
and Ahmed could not actively participate in the Choxi investment, including Ahmed acting as a
director. Ahmed also affirmatively misrepresented that Oak Investment Partners and the Oak
Individual Partners required the repurchase of the “Giosis” shares personally owned by Ahmed
due to the Oak Fund’s inability to invest in Choxi at a different valuation level than its portfolio
company. Ahmed also misrepresented to NMR representatives that Oak Investment Partners and

the Oak Individual Partners approved of his I-Cubed Domains, LLC investment in which Ahmed

- 49 -

49 of 61
-15-cv- - - 9 P
(FILED: NEW YORK COUNTY CLERK THT B730T7 05:27 Pa age Shik fo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

had a personal interest. Ahmed failed to disclose that he was the owner personally of Series A
shares that were believed to be owned by Giosis, and that he would profit personally from the
repurchase agreement. He also did not reveal that he established bank accounts into which Oak
Investment Partners transferred funds to which he was not entitled, that he established bank
accounts into which various Oak Investment Partners portfolio companies transferred funds to
which Ahmed was not entitled, that Oak Investment Partners had established obligations and
policies precluding the investment in Choxi by I-Cubed Domains, LLC and the subsequent
investment by the Oak Fund in Choxi due to his personal interest, and that he had been engaged
in misconduct involving numerous Oak Investment Partners portfolio companies and Oak
Investment Partners funds since Ahmed joined Oak Investment Partners, among other
misrepresentations identified above.

181. Further, Ahmed attended meetings and numerous conference calls with NMR
representatives. These meetings and telephone calls took place, in relevant part, between
November 2012 through October 2013. During each of the aforesaid meetings and
teleconferences, Ahmed had the opportunity to advise the NMR representatives of the material
and accurate facts, but negligently and carelessly remained silent, thereby failing to disclose
material information to NMR.

182. NMR reasonably and justifiably relied on Ahmed’s representations and omissions
of material facts.

183. The Oak Defendants identified Ahmed as a “General Partner” on their website at

all times relevant to this Complaint

-50-

50 of 61
Case 3:15-cv-00675-JBA Document 1097-1 Filed 02/05/19 Page 32 af 62

 

(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM DEX NO. 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

184. Consistent with that public disclosure by the Oak Defendants, the Oak Defendants
touted Ahmed as having expertise and extensive experience identifying portfolio companies for
investment purposes, with specific focus upon “Consumer Internet companies,” like Choxi.

185. Indeed, the Oak Defendants have previously judicially admitted that the Oak
Defendants authorized Ahmed, as their agent, employee, and “General Partner” to, among other
things, “recommend[] investments to the four senior Managing Partners of [Oak Corp.];
negotiate[] the terms of investments with portfolio companies; manag[e] the relationship with
portfolio companies, which can include serving on the portfolio company’s board of directors;
and negotiate[e] and recommend[] the terms of Oak Investment Partners’ exit from investments.”
This authority was broad in nature and specifically included Ahmed’s work with the Choxi
transactions.

186. Here, the Oak Defendants specifically authorized Ahmed, in his capacity as a
“General Partner,” employee, and agent on behalf of the Oak Defendants, to: (1) interact with the
Plaintiff regarding the terms of the Series A and Series B investments; (2) identify co-investors
with the Oak Defendants in the Series B investment; (3) make recommendations to the Oak
Defendants to move forward with the Series B investment in Choxi, which the Oak Defendants
expressly approved and ratified; (4) execute the “Series B Preferred Stock Purchase Agreement”
on their behalf, in his capacity as “Managing Member” of “Oak Associates XIII, LLC,” as
“General Partner” of “Oak Investment Partners XIII, Limited Partnership.”

187. Thus, the Oak Defendants imbued Ahmed, in his capacity as their “General
Partner” and express agent, with apparent, if not actual, authority to interact with NMR on behalf
of the Oak Defendants in connection with the Series B investment at all times relevant to this

Complaint.

-5]-

51 of 61
Case 3:15-cv-00675-JBA Document 1097-1 Filed 02/05/19 Page 53 of 62
(FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 am INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

188. Asa direct, substantial and proximate result of NMR’s reasonable and justifiable
reliance on Ahmed’s representations and omissions of material facts, NMR suffered damages,
including the $15 million investment amount, lost accretion of value of Choxi and the share
value of Choxi, and lost use of the investment funds.

FIFTH CAUSE OF ACTION
Grossly Negligent Supervision Against the Oak Entities

189. Plaintiff repeats and alleges the allegations set forth in paragraphs | through 131
as if fully set forth herein.

190. The Oak Entities failed to exercise any reasonable diligence over Ahmed, acting
in his various capacities as their general partner, officer, managing member, employee and agent,
or investigate any of his actions, until such time that Ahmed was arrested in April 2015, even
though he repeatedly and brazenly engaged in numerous acts of financial misconduct and
manipulation.

191. Indeed, Ahmed’s misconduct was part of a decade-long period of free rein at Oak
Investment Partners involving no less than 10 companies in which Oak Investment Partners’
funds invested. Ahmed accomplished these transgressions by, among other things,
misrepresenting exchange rates on pricing for a deal, misrepresenting the financial condition of
the company and its valuation, and fabricating or altering invoices for expenses in connection
with a purchase transaction. Remarkably, Oak Investment Partners’ COO, Grace Ames,
conceded in prior testimony that the Oak Defendants had no procedures in place for confirming
whether an accurate exchange rate was used in a transaction.

192. Ahmed’s misconduct while an agent of the Oak Entities commenced soon after he

arrived in 2004, when he caused one Oak Investment Partners portfolio company to pay a

-52-

52 of 61
FILED] NEW SOR COUNTY CreR LOyaa pert pe ors 19 Page 54 of 62
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P INDEX NO. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

$650,000 “management fee” directly to an Ahmed-owned bank account. In July 2006, Ahmed
transferred $3 million from Oak Investment Partners [X, LP on account of advisory services that
the fund allegedly owed to an investment bank. Oak Investment Partners wired the money at
Ahmed’s request even though the actual invoice from the investment bank was only $1.2 million.
Ahmed transferred the balance of $1.8 million into his personal account.

193. Thereafter, Ahmed obtained a payment from Oak Investment Partners for $6.6
million to allegedly cover capital gains taxes that Ahmed suggested were due to the same Oak
Investment Partners fund. Without reviewing a tax return or requesting supporting
documentation, Oak Investment Partners obliged and transferred Ahmed $6.6 million, which he
promptly deposited into his personal bank account.

194. Presumably because it was so easy to obtain monies from Oak Investment
Partners given its lack of controls and supervision, just seven months later, Ahmed told Oak
Investment Partners that the very same Oak Investment Partners fund was obligated to reimburse
$800,000 in transaction fees owed to a foreign tax authority. Oak Investment Partners blindly
wired the $800,000, which Ahmed again deposited into his personal bank account.

195. More brazenly, Ahmed recommended that Oak Investment Partners purchase 20
million shares of a company for a total price of 17 million Euros. Ahmed claimed that the
conversion rate made this investment valued at $22.1 million, even though the true exchange rate
that was publicly available to Oak Investment Partners resulted in a purchase price of $20.74
million. Ahmed instructed Oak Investment Partners XI, LP to make two wire payments, one to
the company’s account for $20.74 million and the other to an account held by Ahmed “doing

business as” the company for the balance of $1.36 million. Oak Investment Partners never

-53-

53 of 61
3:15-cy- - - 19 Page 6
(FILED: NEW YORK COUNTY CLERK TOR 017 05:27 pit ge FRR, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

examined the payee bank account to question why the account was titled in such a way and why
the payment needed to be split.

196. There were numerous other instances in which a company owed an Oak
Investment Partners fund dividend payments that were diverted to Ahmed’s personal bank
accounts instead of the Oak Investment Partners fund, as set forth in the Second Amended
Complaint (Dkt. No. 208) filed by the SEC in case number 3:15-cv-00675 pending in the United
States District Court for the District of Connecticut.

197. Insufficient reconciling of terms of investments, if any, was performed by the Oak
Defendants, including post-transfer confirmation of receipts of funds.

198. Similarly, the “basis of trust that’s required” among partners, according to Oak
Investment Partners’ COO, did not relieve the Oak Defendants of their obligations to supervise
Ahmed. Even a basic level of due diligence would have revealed Ahmed’s misconduct. As an
example, Ahmed, through Oak Investment Partners, invested $20 million for a $2 million stake
in a Hong Kong-based online retailer. Ahmed, according to the government, pocketed the $18
million difference. Certain Oak Individual Partners later testified that they did not learn of the
actual $2 million sale price until after Ahmed’s arrest, even though the seller disclosed the actual
sale price in a news release contemporaneous with the transaction.

199. Additionally, Ahmed did not hide that he purchased a $9.6 million residence in
Greenwich, and a luxury condominium in New York for approximately $8.6 million.

200. In 2014, Ahmed brought a supplemental investment to Oak Investment Partners to
follow its $25 million investment in the form of a proposed purchase of Choxi stock from an
entity called I-Cubed Domains LLC. The Oak Fund paid $7.5 million to I-Cubed to buy its

Choxi shares that I-Cubed purchased for $2 million. Had the Oak Defendants done a minimal

-54-

54 of 61
 
  

5/19 Page 56 of 62

 

NO. 2 RECEIVED NYSCEF:

level of investigation, it would have determined that the entity from which it bought the
additional $7.5 million in Choxi shares was owned by Ahmed.

201. Oak Investment Partners acknowledged that Ahmed circumvented its internal
controls and that it took steps post-facto to enhance them. Remarkably, having turned a blind
eye to Ahmed’s misconduct by failing to exercise any diligence over their agent, or put in place
reasonable internal controls and checks and balances so that the Oak Defendants would be in a
position to uncover misconduct on the part of Ahmed, Oak Investment Partners had lobbied in
2009 against stricter oversight and greater accountability of venture limited partnerships, part of
an effort to keep venture funds from being categorized as potentially systemic risks. Such
stricter oversight and greater accountability would have uncovered Ahmed’s misconduct.

202. The Oak Defendants knew or reasonably should have known with the exercise of
basic due diligence and implementation of internal controls of Ahmed’s propensity for
misconduct prior to the Series B investment by NMR because, as detailed herein, Ahmed had
been engaged in misconduct well-prior to the misconduct pertaining to Choxi. Had the Oak
Defendants put in place and adhered to reasonable internal controls and checks and balances, the
misconduct alleged in this Count that pre-dated the Series B investment by NMR would have
been discovered.

203. Additionally, in light of the ease with which Ahmed’s misconduct could have
been uncovered, including through confirming accurate exchange rates, professional fees,
dividend amounts owed to Oak Investment Partners, and purported tax obligations, the
transferees of wire payments made by Oak Investment Partners, and the purchase prices
involving transactions that were widely publicly reported, the Oak Defendants were in a position

to have known and thus should have known that Ahmed was engaging in fraudulent transactions,

-55-

55 of 61

FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 P INDEX NO. 656450/2017
NYSCEF DOC.

10/18/2017
19 Page 36,9852, 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

  

 

and had a propensity for doing so in light of the number of improprieties belatedly uncovered
and the fact that the misconduct was taking place utilizing Oak Investment Partners’ funds, bank
accounts, information systems and portfolio companies.

204. Ahmed and the Oak Defendants had a special relationship with NMR and its
representatives in that Ahmed and the Oak Defendants held unique and special expertise in the e-
commerce industry and related investment transactions that was relied upon by NMR and its
representatives. In addition, Ahmed and the Oak Defendants had a special relationship because
Ahmed and the Oak Entities led the Series A and Series B investment transactions and NMR
placed them in a position of trust and confidence in that position, and deferred to the Oak
Defendants’ lead role in arranging and negotiating those transactions. Moreover, there existed a
duty to disclose accurate and material information to NMR because Ahmed, as agent of the Oak
Entities, had superior knowledge of essential facts that were not readily available to NMR and its
representatives that rendered the nondisclosure inherently unfair, including, but not limited to,
that Oak Investment Partners did not require the supplemental investment in Series A, that
Ahmed was planning to personally benefit from the Series B proceeds through a repurchase
agreement of shares believed to be held by “Giosis” between Giosis and Choxi, that Oak
Investment Partners did not authorize Ahmed to have a personal interest or beneficial interest in
Choxi, and that Ahmed misappropriated monies from Giosis without its authorization.

205. Ahmed, as agent of the Oak Entities also had a duty owed to NMR because
Ahmed knew NMR and its representatives were operating on mistaken knowledge, and further
because he made partial statements of fact that were false, deceptive and misleading without

disclosure of the entire facts. Thus, Ahmed and the Oak Entities had a duty to exercise

- 56 -

56 of 61
:15-cv- - - i 9 Page 58 of 62
(FILED: NEW YORK COUNTY CLERK oT 05:27 oy So MBER flo. 656450/2017

NYSCEF Doc. NO. 2 RECEIVED NYSCEF: 10/18/2017

reasonable care to impart complete, correct, and accurate information to NMR and its
representatives.

206. The Oak Entities failed to exercise even slight care or diligence in the supervision
of Ahmed and the establishment of internal controls over his activities and the activities of the
Oak Entities. The Oak Entities, having a duty of care, failed to supervise and control their
employee, agent, partner, and Managing Member, and then grossly failed to exercise due care,
and acted in reckless disregard of their duties.

207. With respect to the misconduct arising from acts and omissions alleged herein, at
all relevant times, Ahmed was an employee and agent of the Oak Entities and under their control,
supervision, and management.

208. Having acted in a reckless and grossly negligent manner in failing to properly
supervise and control the actions of its agent, who the Oak Entities imbued with authority to act
on their behalf in connection with the transactions with NMR, the Oak Entities’ acts and
omissions constituted a breach of the duty of care owed to NMR.

209. As a direct, substantial and proximate result of NMR’s and its representative’s
reasonable and justifiable reliance on Ahmed’s representations and omissions of material facts
that were caused by the Oak Entities’ grossly negligent supervision of Ahmed, NMR suffered
damages, including the $15 million investment amount, lost accretion of value of Choxi and the
share value of Choxi, and lost use of the investment funds.

SIXTH CAUSE OF ACTION

General Partnership Liability Pursuant to Common Law and New York’s Partnership
Law § 27 against Oak Fund GP and Oak Individual Partners

210. Plaintiff repeats and alleges the allegations set forth in paragraphs | through 209

as if fully set forth herein.
-57-

57 of 61
(FILED: NEW YORK COUNTY CLERK TOT e 7 SOL 4 eam ie Page 9gtkOfo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

211. At all times relevant, the Oak Individual Partners publicly held themselves out to
be partners of one another, partners of Ahmed, and partners of the Oak Entities, and collectively
operated as a partnership.

212. Specifically, Oak Investment Partners, its funds, managers, and _ partners
collectively marketed and publicly identified themselves as a partnership using the name “Oak
Investment Partners” and highlighted on its website, in press releases, and in marketing materials
that it operated as a collective group of partners. Included under the Oak Investment Partners
umbrella are the Oak Individual Partners (which, at all times relevant, included Ahmed), Oak
Corp., and its affiliates, which in varying degrees provide the investment vehicles (e.g., the Oak
Fund) by way of limited partnerships, the limited liability companies which act as investment
managers of such limited partnerships, and among other things, provide staffing and managerial
oversight. In electronic communications, Oak Investment Partners utilized an email sender
address of “Oak General Partners,” to further bolster the existence of a partnership.

213. Ahmed, by virtue of his misconduct, is liable to NMR. Ahmed was acting as an
agent of the Oak Fund, Oak Fund GP, Oak Corp. and the Oak group of partners. Oak Fund GP is
the general partner of the Oak Fund. As Ahmed’s partners, the Oak Individual Partners are liable
to NMR for the actions of their partner, and Oak Fund GP, as general partner, is liable for the
conduct of the Oak Fund and its agent, Ahmed.

214. Ahmed, Glassmeyer, Lamont, Carano, and Harman, who collectively operated as
“Oak Investment Partners,” are estopped from denying the liabilities created by their partnership.
As a result, the Oak Individual Partners, individually, have personal liability for the debts of the
other Oak Individual Partners, including Ahmed, as well as the Oak Investment Partners

partnership, including liability to NMR which suffered damages, encompassing the $15 million

- 58 -

58 of 61
-15-cv- - - 9 Page 60 of 62
(FILED: NEW YORK COUNTY CLERK BOTT 05:27 Bui Se MBE No. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

investment amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of
the investment funds.

WHEREFORE, Plaintiff, NMR, requests that judgment be entered against Defendants as
follows:

(i) On the First Cause of Action, awarding damages, including the $15 million
investment amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of
the investment funds in an amount not less than $20,640,000 million to be determined at trial,
plus punitive damages in an amount not less than treble the compensatory damages as
determined by the Court, against Ahmed and the Oak Entities, jointly and severally;

(it) On the Second Cause of Action, rescinding the terms of the Series B Preferred
Stock Purchase Agreement and awarding damages, including the $15 million investment
amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of the
investment funds in an amount not less than $20,640,000 million to be determined at trial, plus
punitive damages in an amount not less than treble the compensatory damages as determined by
the Court, against Ahmed and the Oak Entities, jointly and severally;

(iii) On the Third Cause of Action, awarding damages, including the $15 million
investment amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of
the investment funds in an amount not less than $20,640,000 million to be determined at trial
against Ahmed and the Oak Entities, jointly and severally;

(iv) On the Fourth Cause of Action, awarding damages, including the $15 million
investment amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of
the investment funds in an amount not less than $20,640,000 million to be determined at trial

against Ahmed and the Oak Entities, jointly and severally;

-59-

59 of 61
-15-cv- PB. - i 9 Page 61 of 62
(FILED: NEW YORK COUNTY CLERK Seat 05:27 av SE NDE Mo. 656450/2017

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017

(v) On the Fifth Cause of Action, awarding damages, including the $15 million
investment amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of
the investment funds in an amount not less than $20,640,000 million to be determined at trial
against the Oak Entities, jointly and severally;

(vi) On the Sixth Cause of Action, awarding damages, including the $15 million
investment amount, lost accretion of value of Choxi and the share value of Choxi, and lost use of
the investment funds in an amount not less than $20,640,000 million to be determined at trial,
plus punitive damages in an amount not less than treble the compensatory damages as
determined by the Court, against the Oak Individual Partners, jointly and severally;

(vii) Awarding punitive damages, in an amount to be determined at trial; and

(viii) Awarding such other and further relief as the Court deems just and proper.

Dated: New York, New York
October 18, 2017

HALPERIN BATTAGLIA BENZIJA, LLP

By: /s/
Scott A. Ziluck, Esquire
40 Wall Street, 37th Floor
New York, NY 10005
sziluck@halperinlaw.net
Tel: (212) 765-9100
Fax: (212) 765-0964

 

Of Counsel:

WHITEFORD, TAYLOR & PRESTON L.L.P
Kevin G. Hroblak, Esquire

Edward M. Buxbaum, Esquire

Ioana Kastellorizios, Esquire

Aaron Nichols, Esquire

Seven Saint Paul Street

Baltimore, Maryland 21202
khroblak@wtplaw.com

Tel: (410) 347-8700

Fax: (410) 223-4305
2262313

- 60 -

60 of 61
  

      

 

       

 

CaSe—3-1 boi aa a el Oo On le cee ome elo —_ ee a o HS
FILED: NEW YORK COUNTY CLERK 10/18/2017 05:27 PM INDEX NO. 656450/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 10/18/2017
VERIFICATION
STATE OF OHIO ) '
SS::
COUNTY OF Cu yahoger )

DANIEL HARRINGTON, being duly sworn, deposes and states:

I am the manager of plaintiff NMR e-tailing LLC. I have read the foregoing Verified
Complaint and know the contents thereof} that the same is true to my knowledge, except as to the
matters stated to be alleged upon information and belief, and that as to those matters I believe
them to be true. The grounds of my belief as to matters not stated to be upon my knowledge are
based upon a review of documents, correspondence, communications with members of NMR e-
tailing LLC, and other relevant data in the files of NMR e-tailing LLC.

wt LF he

DANIEL HARRINGYON

Sworn to before me this
18th day of October 2017

Btu Dake

Netary Public

48" BET HOLENE BAKER

2 NOFARY PUBLIC

STATE OF OHIO
Recorded in

: Cuyahoga County

* My Comm. Exp. 5/16/2022

 

61 of 61
